                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MEGAN L. BOCKMAN,                    )
                                     )
               Plaintiff,            )
                                     )
     v.                              )        1:19CV622
                                     )
T & B CONCEPTS OF CARRBORO,          )
LLC, d/b/a THE HICKORY               )
TAVERN, et al.,                      )
                                     )
               Defendants.           )


                     MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     This matter is before the court on Defendants’ Motion to

Dismiss Plaintiff Megan L. Bockman’s Complaint for Title VII and

state law violations. (Doc. 6.) Defendants move to dismiss

Plaintiff’s Complaint under Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6). (Id.) For the reasons set forth herein,

this court will deny in part and grant in part Defendants’

Motion to Dismiss.

I.   BACKGROUND

     A.    Parties

     Plaintiff resides in Lee County, North Carolina. (Complaint

(“Compl.”) (Doc. 1) ¶ 1.)

     Defendants T & B Concepts of Carrboro, LLC, d/b/a The

Hickory Tavern; T & B Concepts of Hickory, LLC, d/b/a The




     Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 1 of 82
Hickory Tavern; T & B Concepts of Holly Springs, LLC, d/b/a The

Hickory Tavern; T & B Concepts of Parkside, LLC, d/b/a The

Hickory Tavern; T & B Concepts of Stratford, LLC, d/b/a The

Hickory Tavern; and T & B Concepts of Sun Valley, LLC, d/b/a The

Hickory Tavern, are businesses organized under the laws of the

state of North Carolina with Brad E. Smith as registered agent

and a principal office located at 13900 Conlan Circle, Suite

240, Charlotte, NC 28277-0675. (Id. ¶¶ 2, 7, 9, 12, 16-17.)

    Defendants T & B Concepts of Biltmore, LLC, d/b/a The

Hickory Tavern; T & B Concepts of Birkdale, LLC, d/b/a The

Hickory Tavern; T & B Concepts of Harris, LLC, d/b/a The Hickory

Tavern; T & B Concepts of Hoffman Village, LLC, d/b/a The

Hickory Tavern; T & B Concepts of Mallard Creek, LLC, d/b/a The

Hickory Tavern; T & B Concepts of Mooresville, LLC, d/b/a The

Hickory Tavern; T & B Concepts of Pinehurst, LLC, d/b/a The

Hickory Tavern; T & B Concepts of Providence, LLC, d/b/a The

Hickory Tavern; T & B Concepts of Steelecroft, LLC, d/b/a The

Hickory Tavern; T & B Concepts of Toringdon, LLC, d/b/a The

Hickory Tavern; and T & B Concepts of Wesley Chapel, LLC, d/b/a

The Hickory Tavern, are businesses organized under the laws of

the state of North Carolina with Thomas A. Hager as registered

agent and a principal office located at 13900 Conlan Circle,



                                 - 2 -



    Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 2 of 82
Suite 240, Charlotte, NC 28277-0675. (Id. ¶¶ 4-6, 8, 10-11,

13-15, 18-19)

    Defendant T & B Management, LLC, d/b/a The Hickory Tavern,

is a limited liability company organized under the laws of the

state of North Carolina with Thomas A. Hager as registered

agent, a principal office located at 13900 Conlan Circle, Suite

240, Charlotte, NC 28277-0675, and which does business in North

Carolina, South Carolina, Tennessee, and Alabama. (Id. ¶ 3.)

    B.    Factual Background

    On a motion to dismiss, a court must “accept as true all of

the factual allegations contained in the complaint . . . .” Ray

v. Roane, 948 F.3d 222, 226 (4th Cir. 2020) (quoting King v.

Rubenstein, 825 F.3d 206, 212 (4th Cir. 2016)).

    Although a motion to dismiss “tests the sufficiency of a

complaint,” Occupy Columbia v. Haley, 738 F.3d 107, 116 (4th

Cir. 2013), and this court’s evaluation is “thus generally

limited to a review of the allegations of the complaint itself,”

Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 165-66 (4th

Cir. 2016), this court may consider documents that are

incorporated into the complaint by reference where the document

is integral to the complaint, see id. at 166, and the plaintiff

does not challenge the documents’ authenticity, see Phillips v.

LCI Int’l, Inc., 190 F.3d 609, 618 (4th Cir. 1999); see also

                                 - 3 -



    Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 3 of 82
Norman v. Tradewinds Airlines, Inc., 286 F. Supp. 2d 575, 580

(M.D.N.C. 2003) (“The underlying concern in cases applying this

rule is to protect a plaintiff who might not have notice of (and

an opportunity to fully respond to) facts newly introduced by

the defendant in conjunction with motion of dismissal.”). Other

courts within the Fourth Circuit have considered Equal

Employment Opportunity Commission (“EEOC”) charges attached to

motions to dismiss, where plaintiffs relied on those documents

in their complaints and did not contest the exhibits’

authenticity. See, e.g., Alexander v. City of Greensboro, No.

1:09-CV-934, 2011 WL 13857, at *6-8 (M.D.N.C. Jan. 4, 2011);

Cohen v. Sheehy Honda of Alexandria, Inc., No. 1:06cv441 (JCC),

2006 WL 1720679, at *2 (E.D. Va. June. 19, 2006) (finding the

EEOC charge was integral to complaint because plaintiff “would

have been unable to file a civil action without first filing

such a charge”).

    This court finds that Plaintiff’s Complaint incorporates by

reference Plaintiff’s Charge of Discrimination to the EEOC,

which Defendants attached as an exhibit to their Memorandum in




                                 - 4 -



    Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 4 of 82
Support of their Motion to Dismiss. (Charge of Discrimination

(“EEOC Charge”) (Doc. 7-1) at 2-3.)1

     First, the Charge of Discrimination is integral to

Plaintiff’s Complaint. The same incidents form the basis for the

allegations in Plaintiff’s Complaint and the Charge of

Discrimination, (compare Compl. (Doc. 1) ¶¶ 29-65, with EEOC

Charge (Doc. 7-1) at 2-3), and this court’s jurisdiction is

predicated on Plaintiff having filed the Charge of

Discrimination and received a Right to Sue Letter, see 42 U.S.C.

§ 2000e-(5)(f) et seq. Plaintiff’s Complaint establishes that

Plaintiff “timely submitted a charge of employment

discrimination on the basis of retaliation, sex, and disability”

to the EEOC and “[o]n March 22, 2019, the EEOC issued to

Plaintiff a Dismissal and Notice of Rights to sue.” (Compl.

(Doc. 1) ¶ 28.)

     Second, Plaintiff does not challenge the authenticity of

the Charge of Discrimination. Plaintiff refers to the Charge of

Discrimination in her Complaint, (see id.), and in support of

her arguments in her Memorandum in Opposition to Defendants’



     1 All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.


                                 - 5 -



    Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 5 of 82
Motion to Dismiss, (see, e.g., Pl.’s Mem. in Opp’n to Mot. to

Dismiss (“Pl.’s Resp.”) (Doc. 11), at 9, 11.) Although Plaintiff

did not attach the Charge of Discrimination to her Complaint,

Plaintiff did attach the EEOC’s ensuing Dismissal and Notice of

Rights. (Compl. (Doc. 1) at 18.)

       Defendants cite allegations in the Charge of Discrimination

in their Memorandum in Support of their Motion to Dismiss. (See

e.g., Defs.’ Mem. in Supp. of Mot. to Dismiss (“Defs.’ Br.”)

(Doc. 7) at 9.) In her response, Plaintiff does not object to

consideration of these facts. (See Pl.’s Resp. (Doc. 11) at 9,

11.)

       In the absence of any objection, this court will consider

the allegations in the Complaint to incorporate those in the

Charge of Discrimination, and the facts contained therein will

be considered part of Plaintiff’s Complaint, to the extent that

Plaintiff has satisfied requirements for administrative

exhaustion. (See discussion infra Section III.B.2.)

       The facts, taken in the light most favorable to Plaintiff,

are as follows.

       Plaintiff is a woman who worked for Defendants between

August 2015 and April 2018 (Compl. (Doc. 1) ¶¶ 30, 60, 65; EEOC

Charge (Doc. 7-1) at 2.) She alleges she interviewed for her

original position with Human Resources representative, Kathie

                                    - 6 -



       Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 6 of 82
Ray, in Charlotte, North Carolina, and with Shelly Walters. (Id.

¶ 30.) Plaintiff alleges she initially began by working with

Defendant T & B Concepts of Sun Valley, d/b/a Hickory Tavern

(“HT-Sun Valley”) in Sun Valley, North Carolina, (id.), but

moved several times for managerial training, after which, in

August 2016, she was placed at Defendant T & B Concepts of

Carrboro, d/b/a Hickory Tavern (“HT-Carrboro”) in Carrboro,

North Carolina, (id.) Plaintiff alleges she never interviewed or

completed new hire paperwork at any subsequent Hickory Tavern

location after she left HT-Sun Valley. (Id. ¶ 31.)

    Plaintiff alleges she relocated to Carrboro to provide for

her son, who she alleges is disabled. (Id. ¶ 32.) When she began

working at HT-Carrboro, there were not any “key manager” roles

available, so she alleges she was demoted. (Id.) Plaintiff

alleges she was “given assurance of a promotion when something

became available.” (Id.)

    Plaintiff alleges that three days after she began her

employment at HT-Carrboro, another employee, Brandon Penny,

“verbally assaulted” Plaintiff after General Manager Brent Wall

asked Plaintiff to help Mr. Penny with the grill. (Id. ¶¶ 33-

34.) Plaintiff alleges another employee, Michael Baldwin, had to

step in between Plaintiff and Mr. Penny and remind Mr. Penny

that Plaintiff was a woman. (Id. ¶ 35.) Plaintiff alleges Mr.

                                 - 7 -



    Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 7 of 82
Wall learned of the situation and sat down with Plaintiff and

Mr. Penny to “advise them that they needed to figure out how to

work together.” (Id. ¶ 36.) Plaintiff alleges no disciplinary

action was taken against Mr. Penny. (Id.) Plaintiff alleges that

in or around October 2016, Mr. Penny and Plaintiff were promoted

to “Key Manager.” (Id. ¶ 37.) Plaintiff alleges Mr. Penny

continued to “verbally assault” Plaintiff, as well as other

staff members. (Id. ¶ 38.)

    In or around November 2016, Plaintiff alleges she asked

Manager Justin Dreaver whether employees would be paid before or

after Thanksgiving “so that she could best plan to provide for

herself and her disabled son.” (Id. ¶ 39.) Mr. Dreaver allegedly

said, “That sucks, but I don’t know. Maybe you should learn how

to plan better for the future.” (Id. ¶ 40.)

    In or around January 2017, Plaintiff alleges she was asked

to take a management position after Mr. Wall “was intoxicated on

the job; took beer from behind the bar; stood on a table; and

broke a flat screen TV by kicking it.” (Id. ¶ 41.) Plaintiff

alleges the position entitled her to make “salary pay,” but she

instead was compensated at a much lower hourly rate. (Id. ¶ 42.)

    In or around March 2017, Plaintiff alleges Mr. Penny was

arrested for cocaine and marijuana possession while purchasing

food for the company. (Id. ¶ 43.) Plaintiff alleges Defendants

                                 - 8 -



    Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 8 of 82
did not discipline Mr. Penny, but instead, allowed him to return

to work. (Id.)

    In or around May 2017, Plaintiff alleges she requested

vacation leave from General Manager Rodney Huskins. Mr. Huskins

allegedly denied her request, stating that “he needed to take

vacation and that his time was more important than hers.” (Id.

¶ 44.) Plaintiff alleges Mr. Huskins would “continually” scream

at Plaintiff and “tell her that she was worthless.” (Id. ¶ 45.)

    In or around October 2017, Plaintiff alleges Antoine Spates

became the new Kitchen Manager at HT-Carrboro. (Id. ¶ 46.)

Shortly thereafter, Plaintiff alleges she and another employee

were discussing children when Mr. Spates “interjected” and told

Plaintiff that “she had no right to raise a male child on her

own” because doing so would be similar to “a pigeon teaching an

eagle how to fly, it’s not possible.” (Id. ¶ 47.) Plaintiff

alleges she complained to Mr. Huskins, Human Resources

Representative Kathie Ray, and the regional manager (Id. ¶ 48.)

Plaintiff alleges she was told that “she needed to work together

with Mr. Spates and learn how to get along.” (Id. ¶ 49.)

    In or around December 2017, Plaintiff requested to transfer

from full-time to part-time employment so that she could be home

more often to take care of her son. (Id. ¶ 50.) Mr. Huskins

allegedly denied her request by cursing at her, stating that

                                 - 9 -



    Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 9 of 82
Plaintiff should be ashamed of herself, and telling Plaintiff

that she was selfish for being home and collecting a government

check. (Id. ¶ 51.) During this time period, Plaintiff alleges

she requested vacation time, which was denied again. (Id. ¶ 52.)

Mr. Huskins allegedly told Plaintiff that the managers’

vacations were more important and that Mr. Spates needed the

time to be with his family. (Id. ¶ 53.)

    In or around February 2018, after another employee, Mary

Maloney, asked Plaintiff to do an inventory of food in the

restaurant, Mr. Spates allegedly “became upset and ridiculed

Plaintiff in front of the entire staff, constantly insulted

Plaintiff, wrote her up, and finally sent her home.” (Id. ¶ 54.)

Plaintiff complained to Ms. Ray in Human Resources regarding the

incident, (id. ¶ 55), but Mr. Huskins allegedly refused to

correct the situation with Mr. Spates and said, “they needed to

learn how to work together.” (Id. ¶ 56.) Plaintiff alleges Mr.

Spates’ abusive behavior “continued as he repeatedly sent

Plaintiff home and belittled her in front of other co-workers.”

(Id. ¶ 57.) Plaintiff alleges she wrote another complaint to

Human Resources in or around March 2018. (Id. ¶ 58.) Plaintiff

alleges a subsequent investigation found that Mr. Spates

exhibited “this kind of behavior to several other female



                                - 10 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 10 of 82
employees.” (Id. ¶ 59.) As a result, the regional manager

transferred Mr. Spates to a different location. (Id.)

    In or around April 2018, after Mr. Spates’ transfer,

Plaintiff inquired about the open manager position, but

Mr. Huskins told her that the position was not going to be

filled and was not open. (Id. ¶ 60.) Plaintiff alleges that,

despite telling her the position was not open, Mr. Huskins later

promoted another employee to the position. (Id. ¶ 61.) Plaintiff

alleges she asked Mr. Huskins about why she was not given the

promotion, and he told her she “had no shot . . . at a promotion

after what happened between Plaintiff and Antoine Spates.” (Id.

¶ 62.) Mr. Huskins also allegedly told her, “remember, you’re

part time. Now go home and deal with your disabled kid that

needs you so much because there is no use for you here anymore.”

(Id. ¶ 63.) Plaintiff alleges she was humiliated and unable to

receive any assistance from management to make the work

environment “less hostile,” (id. ¶ 64), so she was “unable to

return back to work,” (id. ¶ 65). Plaintiff alleges she left her

employment with HT-Carrboro on April 27, 2018. (EEOC Charge

(Doc. 7-1) at 2.)

    C.   Procedural History

    Plaintiff filed a charge of employment discrimination on

the basis of sexual harassment, disability discrimination, and

                                - 11 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 11 of 82
retaliation with EEOC on May 31, 2018. (EEOC Charge (Doc. 7-1)

at 2.) Plaintiff filed her Complaint in this court on June 21,

2019. (Compl. (Doc. 1) at 16.) This court has federal question

jurisdiction over this case under 28 U.S.C. § 1331. (Id. ¶ 27.)

Defendants filed a Motion to Dismiss under Fed. R. Civ. P.

12(b)(1) and 12(b)(6), (Doc. 6), and a supporting memorandum,

(Defs.’ Br. (Doc. 7)). Plaintiff responded, (Pl.’s Resp.) (Doc.

11)), and Defendants filed a Reply. (“Defs.’ Reply”) (Doc. 12).)

This matter is ripe for adjudication.

II.    STANDARDS OF REVIEW

       A.   Rule 12(b)(6)

       Defendants move to dismiss these claims under Federal Rule

of Civil Procedure 12(b)(6). (Defs.’ Br. (Doc. 7) at 5-6.) To

survive a Rule 12(b)(6) motion, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). A claim is plausible on its face if

“the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable” and

demonstrates “more than a sheer possibility that a defendant has

acted unlawfully.” Iqbal, 556 U.S. at 678 (citing Twombly, 550

U.S. at 556–57). When ruling on a motion to dismiss, this court

                                   - 12 -



      Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 12 of 82
accepts the complaint’s factual allegations as true. Id.

Further, this court liberally construes “the complaint,

including all reasonable inferences therefrom, . . . in the

plaintiff’s favor.” Estate of Williams-Moore v. All. One

Receivables Mgmt., Inc., 335 F. Supp. 2d 636, 646 (M.D.N.C.

2004) (citation omitted). This court does not, however, accept

legal conclusions as true, and “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678.

    Employment discrimination complaints must meet this

plausibility standard; however, the plaintiff is not required to

make out a prima facie case of discrimination or satisfy any

heightened pleading requirements at the motion to dismiss stage.

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002); McCleary-

Evans v. Md. Dep’t of Transp., 780 F.3d 582, 584–85 (4th Cir.

2015). The plaintiff need only plead facts that permit the court

to reasonably infer each element of the prima facie case.

McCleary-Evans, 780 F.3d at 585; see also Coleman v. Md. Court

of Appeals, 626 F.3d 187, 191 (4th Cir. 2010) (stating that a

complaint must “assert facts establishing the plausibility” that

plaintiff was terminated based on race).




                                - 13 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 13 of 82
    B.   Rule 12(b)(1)

    Defendants also move to dismiss the claims under Federal

Rule of Civil Procedure 12(b)(1). (Defs.’ Br. (Doc. 7) at 5.)

Under Federal Rule of Civil Procedure 12(b)(1), a plaintiff must

prove by a preponderance of the evidence the existence of

subject-matter jurisdiction. See Demetres v. East West Constr.,

Inc., 776 F.3d 271, 272 (4th Cir. 2015). A defendant may

challenge subject-matter jurisdiction facially or factually. See

Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2009). In a

facial challenge, a defendant asserts that the allegations,

taken as true, are insufficient to establish subject-matter

jurisdiction. See id. The court then effectively affords a

plaintiff “the same procedural protection as he would receive

under a Rule 12(b)(6) consideration,” taking the facts as true

and denying the Rule 12(b)(1) motion if the complaint “alleges

sufficient facts to invoke subject matter jurisdiction.” Id.

    In a factual challenge, a defendant asserts that the

jurisdictional allegations are false, and the court may look

beyond the complaint to resolve the disputed jurisdictional

facts without converting the motion to one for summary judgment.

Id. at 192-93.




                                - 14 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 14 of 82
III. ANALYSIS

    Plaintiff alleges the following causes of action against

Defendants: First, sex discrimination and hostile work

environment in violation of Title VII; second, disability

discrimination in violation of the Americans with Disabilities

Act (“ADA”); third, retaliation in violation of Title VII;

fourth, negligent hiring, supervision, and retention in

violation of North Carolina state law; fifth, civil assault in

violation of North Carolina state law. (Compl. (Doc. 1) at

10-14.)

    A.    Claims against Defendants using a “Single Legal Entity
          Theory”

    As a preliminary matter, although the allegedly

discriminatory conduct occurred while Plaintiff was an employee

of Defendant HT-Carrboro, Plaintiff asserts that Defendants are

liable for all claims under a “single legal entity” theory. (Id.

¶¶ 109-13.) Defendants argue that Plaintiff’s claims against

entities that did not directly employ Plaintiff should be

dismissed because Defendants are not a single legal entity and

Plaintiff has “failed to state a claim upon which relief can be

granted against any HT entity other than T&B Concepts of Sun

Valley, LLC d/b/a Hickory Tavern and T&B Concepts of Carrboro,

LLC d/b/a Hickory Tavern.” (Defs.’ Br. (Doc. 7) at 7.)


                                - 15 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 15 of 82
    Although the defendants must generally employ a plaintiff

in order to be liable for employment discrimination, defendants

who do not directly employ a plaintiff may still be considered

the plaintiff’s employer in civil rights lawsuits. See, e.g.,

Dunlap v. TM Trucking of the Carolinas, LLC, 288 F. Supp. 3d

654, 664 (D.S.C. 2017). Under the “integrated employer” or

“single employer” doctrine, “a parent company and its subsidiary

can be considered a single employer for purposes of Title VII

liability,” Butler v. Drive Auto. Indus. of Am., Inc., 793 F.3d

404, 409 n.3 (4th Cir. 2015) (internal quotations omitted), when

they are so “interrelated that they constitute a single

employer,” Hukill v. Auto Care, Inc., 192 F.3d 437, 442 (4th

Cir. 1999), abrogated on other grounds, Reynolds v. Am. Nat’l

Red Cross, 701 F.3d 143 (4th Cir. 2012).

    To determine whether to treat corporate entities as an

“integrated employer,” courts consider the following factors:

“(1) common management; (2) interrelation between operations;

(3) centralized control of labor relations; and (4) degree of

common ownership/financial control.” Hukill, 192 F.3d at 442.

Although “no single factor is conclusive,” control of labor

operations “is the most critical factor.”       Id. (citing

Schweitzer v. Advanced Telemarketing Corp., 104 F.3d 761, 764



                                - 16 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 16 of 82
(5th Cir. 1997) (finding that control of labor relations has

traditionally been the most important)).

    Whether separate entities constitute a single employer is a

“fact-intensive inquiry.” Tasciyan v. Med. Numerics, 820 F.

Supp. 2d 664, 672 (D. Md. 2011). First, to determine whether

employers exercised common management, “courts look to whether

the separate corporations share a common manager who runs day-

to-day operations and has the authority to hire and fire

employees.” Gilbert v. Freshbikes, LLC, 32 F. Supp. 3d 594, 603

(D. Md. 2014); see also Hukill, 192 F.3d at 443; Baker v. Stuart

Broad. Co., 560 F.2d 389, 392 (8th Cir. 1977) (finding common

management and ownership where the same individual was president

of both corporations and ran day-to-day operations). Second,

Plaintiffs may prove interrelation between operations “through

evidence of a common manager who runs day-to-day operations and

through employee transfers between locations.” Gilbert, 32 F.

Supp. 3d at 603; see also Hukill, 192 F.3d at 443. Third, to

prove control of labor relations, plaintiffs must show that “a

single party controls employment decisions across multiple

corporations,” including the power to “hire, fire, supervise,

and set employee schedules.” Gilbert, 32 F. Supp. 3d at 603; see

also Hukill, 192 F.3d at 444 (finding no centralized control of

labor operations when the company had “no power to hire, fire,

                                - 17 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 17 of 82
or supervise employees” at the allegedly related companies).

Fourth, plaintiffs may prove common ownership when one

individual “owns and has financial control over the different

enterprises.” Gilbert, 32 F. Supp. 3d at 603.

    Plaintiff plausibly alleges that Defendants are a single

legal entity. Under the second prong, the facts alleged in

Plaintiff’s Complaint support a reasonable inference of

interrelation between Defendants’ operations. Plaintiff alleges

that she “began her employment” as an employee at HT-Sun Valley

in August 2015, and “was moved several times for managerial

training” until she was ultimately “placed at Hickory Tavern in

Carrboro in August of 2016.” (Compl. (Doc. 1) ¶ 30.) Similarly,

Plaintiff alleges Mr. Spates “was moved to the Carrboro location

as the new Kitchen Manager” in or around October 2017, (id.

¶ 46), and Mr. Spates was “transferred to a different location

by the regional manager” following an investigation by Human

Resources, (id. ¶ 59). Because Plaintiff’s Complaint plausibly

alleges that employees transferred between locations, this court

can reasonably infer interrelation between Defendants’

operations. See Gilbert, 32 F. Supp. 3d at 603.

    Plaintiff plausibly alleges that a single party controls

employment decisions across multiple corporations and that the

corporations have common management under the first and third

                                - 18 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 18 of 82
prongs. See Gilbert, 32 F. Supp. 3d at 603. Plaintiff alleges

she interviewed with a Human Resources representative, Kathie

Ray, in Charlotte, North Carolina, upon her hire, (Compl. (Doc.

1) ¶ 30), and “did not have to interview or complete new hire

paperwork at any of the subsequent locations,” (id. ¶ 31).

Plaintiff was able to escalate her workplace complaints to a

“regional manager,” (id. ¶ 48), and a “regional manager” was

responsible for transferring Mr. Spates to a different location

following issues in his performance, (id. ¶ 59). The facts

alleged support a reasonable inference that there was

centralized control over the hiring, firing, and supervision of

employees and that the corporations share a common manager who

has the authority to hire and fire employees. Gilbert, 32

F. Supp. 3d at 603.

    Finally, under the fourth prong, Plaintiff plausibly

alleges that Defendants are engaged in common ownership.

Defendants are limited liability companies with the same

principal office in Charlotte, North Carolina, and list either




                                - 19 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 19 of 82
Thomas A. Hager or Brad E. Smith as their registered agent.2 (See

Compl. (Doc. 1) ¶¶ 2-19.) These similarities in registration

documents support a reasonable inference that the same

individuals “own[] and ha[ve] financial control over the

different enterprises.” Gilbert, 32 F. Supp. 3d at 603.

     Accordingly, because Plaintiff has plausibly alleged that

Defendants are a single entity, this court will deny Defendants’

Motion to Dismiss for failure to state a claim against

Defendants under an “integrated entity” or “single entity”

theory. It may be that development of the factual record in

discovery could lead to a different result at summary judgment,

but at this stage of the proceedings, the facts support a

plausible inference of an integrated entity.

     B.   Administrative Exhaustion of Title VII and ADA Claims

     Defendants also move to dismiss Plaintiff’s claims on the

grounds that Plaintiff has not exhausted the administrative

procedural requirements of 42 U.S.C. § 2000e-5(b) et seq., as


     2 In her Response, Plaintiff attaches copies of Defendants’
“Limited Liability Company Annual Reports,” which indicate that
Thomas A. Hager is the Registered Agent of each entity and Brad
Smith is the Manager. (See Pl.’s Resp. (Doc. 11) Ex. A (Doc. 11-
1).) Although this is inconsistent with the allegations in
Plaintiff’s Complaint, which alleges that either Brad Smith or
Thomas Hager is the registered agent, (see Compl. (Doc. 1)
¶¶ 2-19), this court finds that either scenario would support a
reasonable inference of Defendants’ common ownership.


                                 - 20 -



    Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 20 of 82
required for courts to hear claims under Title VII and the ADA.

(Defs.’ Br. (Doc. 7) at 8.)

         1.    Claims against Defendants Not Named in
               Plaintiff’s Charge of Discrimination to the EEOC

    Defendants argue that all Title VII and ADA claims against

entities other than HT-Carrboro should be dismissed because

Plaintiff “never filed a Charge of Discrimination with the EEOC

against any [Hickory Tavern] entity other than HT-Carrboro.”

(Id. at 9.)

    Before a federal court may hear a plaintiff’s claims of

employment discrimination, the plaintiff must file a Charge of

Discrimination with the EEOC and exhaust the administrative

procedural requirements of 42 U.S.C. § 2000e-5(b) et seq. Chacko

v. Patuxent Inst., 429 F.3d 505, 509 (4th Cir. 2005). “The

failure to name a party in an EEOC charge may constitute a

failure to exhaust administrative remedies . . . .” EEOC v. 1618

Concepts, Inc., 432 F. Supp. 3d 595, 603 (M.D.N.C. 2020). “The

purpose of the naming requirement is two-fold: (1) to notify the

charged party of an alleged violation, and (2) to secure the

charged party’s compliance with the law.” Id. (citing Alvarado

v. Bd. of Trs. Of Montgomery Cmty. Coll., 848 F.2d 457, 458-59

(4th Cir. 1988)). “If these two purposes are satisfied, the

naming requirement has also been satisfied.” Id. (citing Causey


                                - 21 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 21 of 82
v. Balog, 162 F.3d 795, 800-01 (4th Cir. 1998)). Courts analyze

whether plaintiffs have satisfied the Title VII naming

requirements “under the Rule 12(b)(6) standard.” Id.

    Plaintiff argues that there is a “substantial identity”

exception to the general rule that a Title VII civil action may

only be brought against the defendant listed on the charge,

citing the decision in Mayes v. Moore, 419 F. Supp. 2d 775

(M.D.N.C. 2006). (Pl.’s Resp. (Doc. 11) at 9-10.) “[T]he Fourth

Circuit has only discussed the substantial identity exception in

dicta,” 1618 Concepts, 432 F. Supp. 3d at 604 (citing Alvarado,

848 F.2d at 461 (identifying seven district court decisions in

the Fourth Circuit applying the exception and finding that

“where there is substantial, if not complete identity of parties

before the EEOC and the court, it would require an unnecessarily

technical and restrictive reading of the statute to deny

jurisdiction”) (internal quotations and citations omitted)), but

other courts in this district have applied the exception, see,

e.g., Shaughnessy v. Duke Univ., No. 1:18-CV-461, 2018 WL

6047277, at *3 (M.D.N.C. Nov. 19, 2018); Keener v. Universal

Cos., 128 F. Supp. 3d 902, 915 (M.D.N.C. 2015).

    Under this exception, courts consider four factors:

    1) whether the role of the unnamed party could through
    reasonable effort by the complainant be ascertained at
    the time of the filing of the EEOC complaint; 2)

                                - 22 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 22 of 82
     whether, under the circumstances, the interests of a
     named [party] are so similar as the unnamed party's
     that for the purpose of obtaining voluntary
     conciliation and compliance it would be unnecessary to
     include the unnamed party in the EEOC proceedings; 3)
     whether its absence from the EEOC proceedings resulted
     in actual prejudice to the interests of the unnamed
     party; 4) whether the unnamed party has in some way
     represented to the complainant that its relationship
     with the complainant is to be through the named party.

Mayes, 419 F. Supp. 2d at 783 (citing Glus v. G.C. Murphy Co.,

562 F.2d 880, 888 (3d Cir. 1977)).3

     First, the allegations in Plaintiff’s Complaint support a

reasonable inference that Plaintiff could have ascertained the

names of the other unnamed entities through reasonable effort.

The facts in the instant case are distinguished from those in

1618 Concepts, Inc., in which the court held that a dishwasher

had no prior knowledge of the corporate structure of the

defendants. 432 F. Supp. 3d at 605. In that case, the defendants

gave the employee an employee handbook which “repeatedly”



     3 Despite correctly articulating the test for substantial
identity, (see Pl.’s Resp. (Doc. 11) at 9), Plaintiff appears to
misunderstand how to apply the factors. In support of her
argument that the factors weigh in her favor, Plaintiff states
that “the parent company and affiliate companies could have been
identified through reasonable effort” and that the entities “are
so similar that for the purpose of obtaining voluntary
conciliation and compliance it would be necessary to include the
named parties in this lawsuit.” (Id.) Based on the context in
which Plaintiff makes this statement, this appears to be an
error, and this court will not view this as a concession.


                                 - 23 -



    Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 23 of 82
referred throughout to the name of the individual restaurant and

not the holding company, as well as paperwork which named only

the restaurant, not the holding company. Id. The court

determined that, under these circumstances, it was not clear

that the employee should have known, through reasonable effort,

that the holding company, not the restaurant, was his employer.

Id.

       Unlike in 1618 Concepts, Inc., the facts in Plaintiff’s

Complaint support a reasonable inference that she knew about

Defendants’ corporate structure. Plaintiff’s Complaint alleges

that Plaintiff “began her employment with the Defendant” at

HT-Sun Valley in August 2015 and “was moved several times for

managerial training until she was placed at Hickory Tavern in

Carrboro in August of 2016.” (Compl. (Doc. 1) ¶ 30.) Despite

working at the Sun Valley and Carrboro locations, among others,

she interviewed for the position with a Human Resources

representative located in Charlotte, North Carolina, (id.), and

“she did not have to interview or complete new hire paperwork at

any of the subsequent locations,” (id. ¶ 31). When Plaintiff had

complaints about how she was treated, she escalated her concerns

to Ms. Ray and “the regional manager.” (Id. ¶¶ 48, 55, 58.)

After Human Resources conducted an investigation that

corroborated her concerns about Mr. Spates’ behavior, Plaintiff

                                   - 24 -



      Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 24 of 82
alleges a “regional manager” transferred Mr. Spates to “a

different location.” (Id. ¶ 59.) Despite her experience with

regional managers, individuals in Human Resources in Charlotte,

and other locations operating under the Hickory Tavern name,

Plaintiff named only “T & B Concepts Carrboro D/B/A The Hickory

Tavern” on her Charge of Discrimination. (EEOC Charge (Doc. 7-1)

at 2.) The facts alleged support a reasonable inference that

Plaintiff could have ascertained the role of the unnamed parties

through reasonable effort at the time she filed her EEOC

Complaint, and this court finds that the first factor weighs in

favor of Defendants.

     Second, Plaintiff has plausibly alleged that the interests

of Defendant HT-Carrboro are so similar to those of the unnamed

Defendants that it would be unnecessary to include the unnamed

Defendants in the EEOC proceedings. Plaintiff’s Complaint

alleges that Defendants share the same principal office in

Charlotte, North Carolina, and that either Thomas A. Hager or

Brad E. Smith are their registered agent.4 (See Compl. (Doc. 1)


     4 Defendants’ “Limited Liability Company Annual Reports”
indicate that Thomas A. Hager is the Registered Agent of each
entity and Brad Smith is the Manager. (Pl.’s Resp. (Doc. 11) Ex.
A (Doc. 11-1).) Although this is inconsistent with the
allegations in Plaintiff’s Complaint, (see Compl. (Doc. 1)
¶¶ 2-19), either scenario would support a reasonable inference
of Defendants’ shared interests under the substantial identity
test.

                                 - 25 -



    Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 25 of 82
¶¶ 2-19.) These alleged facts reasonably suggest that Defendants

“share employees and have common ownership, management, and

corporate officers,” as required to show that Defendants’

interests are interrelated under the second factor of the

substantial identity test. 1618 Concepts, Inc., 432 F. Supp. 3d

at 605. Accordingly, this factor weighs in favor of Plaintiff.

     “The third factor considers actual prejudice to the

unnamed party” during the EEOC proceedings. Id. Plaintiff’s

Complaint does not provide any information about the inquiry

conducted during those proceedings, aside from attaching the

Right to Sue notice to her Complaint. (See Compl. (Doc. 1) at

18.) In that notice, the EEOC stated that the EEOC was “unable

to conclude that the information obtained establishes violations

of the statutes.” (Id.) Because the EEOC did not find against

Defendant HT-Carrboro as a result of its investigation, this

court reasonably infers that there was not “actual prejudice”

against them or the other unnamed Defendants. Accordingly, the

third factor weighs in Plaintiff’s favor.

    Finally, the “fourth factor examines whether the unnamed

party has represented to the complainant that its relationship

with him is to be through the named party.” 1618 Concepts, Inc.,

432 F. Supp. 3d at 605. Plaintiff’s Complaint alleges that she

was initially hired to work at the Sun Valley restaurant after

                                - 26 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 26 of 82
interviewing with Kathie Ray, a Human Resources representative

in Charlotte, North Carolina, (Compl. (Doc. 1) ¶ 30), and that

she ultimately began working at HT-Carrboro after working at

several other restaurants. (Id.) These facts, as alleged,

support a reasonable inference that the unnamed Hickory Tavern

restaurants represented to Plaintiff that she was an employee of

all Hickory Tavern restaurants in North Carolina, not just of

Defendant HT-Carrboro. Accordingly, this fourth factor weighs in

favor of Defendants.

    Examining all the relevant factors, this court finds that

the dual purposes of the naming requirement have been satisfied.

See 1618 Concepts, 432 F. Supp. 3d at 603. Although under the

first and fourth factors Plaintiff’s allegations support a

reasonable inference that Plaintiff could have ascertained

through reasonable efforts the role of the unnamed parties at

the time of filing the EEOC Charge. Defendants represented to

Plaintiff that its relationship with Plaintiff would be through

other parties. Plaintiff has plausibly alleged that Defendants’

operations are interrelated and Defendants were not unfairly

prejudiced during the EEOC proceedings. Of the four factors,

courts find that the second and third “speak most directly to

the dual purposes of the Title VII naming requirement,” id. at

604, because “they are most reflective of the two-fold purpose

                                - 27 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 27 of 82
of the naming requirement, that is, providing notice and an

opportunity for voluntary conciliation.” Keener, 128 F. Supp. 3d

at 915-16 (internal citations and quotations omitted). Because

the facts alleged support a reasonable inference that Defendants

had notice of the charges against them, this court will not

dismiss Plaintiff’s Title VII and ADA complaints against

Defendants other than Defendant HT-Carrboro for failure to

exhaust the required administrative procedures.

         2.    Causes of Action Not Alleged in Plaintiff’s
               Charge of Discrimination to the EEOC

               a.    Parties’ Arguments

    Defendants also argue that this court should dismiss causes

of action not named in Plaintiff’s Charge of Discrimination to

the EEOC for failing to exhaust required administrative

procedures. (Defs.’ Br. (Doc. 7) at 9.)

    Defendants argue Plaintiff’s Charge of Discrimination

alleges that “(1) she was subject to a hostile work environment

and (2) she was refused a promotion to the ‘new management

position in the front of the house,’” (id. (citing EEOC Charge

(Doc. 7-1) at 2)), but that Plaintiff’s Complaint contains “the

additional allegations that [Defendants] (1) paid her

differently based on her sex, (2) retaliated against her by

subjecting her to verbal abuse, denying her requests for


                                - 28 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 28 of 82
vacation leave, and not promoting her to Spates’ former Kitchen

Manager position, and (3) constructively discharged her.” (Id.

at 9-10 (citing Compl. (Doc. 1) ¶¶ 60-63, 71, 84-85, 87, 113).)

Defendants argue that this court lacks jurisdiction over

Plaintiff’s “newly raised litigation claims because they are

beyond the scope of the allegations set forth in Plaintiff’s

Charge and could not reasonably have been discovered by the EEOC

in its investigation of the Charge.” (Id. at 10.)

    Plaintiff argues that she has satisfied all requirements

for administrative exhaustion because “[h]er charge lists that

the discrimination by the Defendants was based on sex,

disability and retaliation.” (Pl.’s Resp. (Doc. 11) at 11

(citing EEOC Charge (Doc. 7-1) at 2).) Plaintiff argues that,

based on the boxes she marked on the Charge of Discrimination,

“Defendants were placed on notice of all of Plaintiff’s causes

of action.” (Id.)

               b.    Legal Standard

    “Only those discrimination claims stated in the initial

charge, those reasonably related to the original complaint, and

those developed by reasonable investigation of the original

complaint may be maintained in a subsequent . . . lawsuit.”

Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 963 (4th

Cir. 1996); see also Chacko, 429 F.3d at 509 (“[T]he factual

                                - 29 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 29 of 82
allegations made in formal litigation must correspond to those

set forth in the administrative charge.”); Dennis v. Cnty. of

Fairfax, 55 F.3d 151, 156 (4th Cir. 1995) (finding if “the

claims raised under Title VII exceed the scope of the EEOC

charge and any charges that would naturally have arisen from an

investigation thereof, they are procedurally barred”).

    Although “[t]he allegations contained in the administrative

charge of discrimination generally operate to limit the scope of

any subsequent judicial complaint,” Evans, 80 F.3d at 962-63,

because “lawyers do not typically complete the administrative

charges, . . . courts construe them liberally.” Chacko, 429 F.3d

at 509. Where “the factual allegations in the administrative

charge are reasonably related to the factual allegations in the

formal litigation, the connection between the charge and the

claim is sufficient.” Id. (citing Kersting v. Wal-Mart Stores,

Inc., 250 F.3d 1109, 1118 (7th Cir. 2001) (“[T]he EEOC charge

and the complaint must, at a minimum, describe the same conduct

and implicate the same individuals.”); see also Smith v. First

Union Nat’l Bank, 202 F.3d 234, 247-48 (4th Cir. 2000) (holding

plaintiff exhausted administrative remedies when both the formal

complaint and the administrative charge alleged management

retaliated against her because she complained about supervisor’s

sexual harassment).

                                - 30 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 30 of 82
    A plaintiff’s claim will generally be barred if her charge

alleges discrimination on one basis, such as race, and her

complaint alleges discrimination on another basis, such as sex.

See Bryant v. Bell Atl. Md., Inc., 288 F.3d 124, 132-33 (4th

Cir. 2002). Similarly, a claim will be barred if the charge of

discrimination alleges one type of discrimination, such as

discriminatory failure to promote, and the complaint alleges

another, such as discrimination in pay. See Evans, 80 F.3d at

963-64; see also Lawson v. Burlington Indus., Inc., 683 F.2d

862, 863-64 (4th Cir. 1982) (finding that plaintiff’s claim of

discriminatory failure to rehire was barred because charge

alleged only illegal layoff).

    Moreover, allegations of a discrete act or acts of

discrimination in the charge of discrimination are insufficient

to support allegations of a pattern of misconduct in a

plaintiff’s complaint in federal court. See Dennis, 55 F.3d at

153, 156-57 (finding that the charge of discrimination to the

EEOC, in which the plaintiff alleged acts of discriminatory

discipline, did not give rise to support a pattern of

discrimination in hiring, training, or promotion, as alleged in

the plaintiff’s complaint). “If the factual foundation in the

administrative charge is too vague to support a claim that is



                                - 31 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 31 of 82
later presented in subsequent litigation, that claim will also

be procedurally barred.” Chacko, 429 F.3d at 509.

               c.    Alleged Discriminatory Conduct which
                     Occurred Before August 2017

    This court finds that Plaintiff has not exhausted her

administrative requirements regarding discriminatory conduct

that occurred prior to August 2017.

    In her Complaint, Plaintiff alleges she experienced

discrimination as early as August 2016 based on conduct by

Mr. Penny, (Compl. (Doc. 1) ¶¶ 33-38), Mr. Dreaver, (id. ¶¶ 39-

40), and Mr. Huskins, (id. ¶¶ 44-45). In particular, Plaintiff

alleges that Mr. Penny’s verbal assaults during this time

period, (id. ¶¶ 34, 38), and Mr. Huskins “screaming at Plaintiff

and telling her she was worthless,” (Pl.’s Resp. (Doc. 11) at 12

(citing Compl. (Doc. 1) ¶ 45)), contributed to the hostile work

environment she experienced. (Id.) Plaintiff also alleges that

Mr. Huskins denied Plaintiff’s request for vacation leave in or

around May 2017, stating that “he needed to take vacation and

that his time was more important than hers.” (Compl. (Doc. 1)

¶ 44.)

    Yet, Plaintiff’s Charge of Discrimination does not name

Mr. Penny or Mr. Dreaver, nor does it indicate Plaintiff

experienced any discrimination during this time period. (See


                                - 32 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 32 of 82
EEOC Charge (Doc. 7-1) at 2.) Instead, Plaintiff’s Charge of

Discrimination alleges that the discrimination began much later,

either in August 2017, according to the text of the Charge,

(id.), or October 1, 2017, according to the box in which

Plaintiff indicated the period in time in which the

“discrimination took place.” (Id.) Construing the alleged facts

in the light most favorable to Plaintiff, this court finds that

Plaintiff’s Charge of Discrimination alleges the discrimination

began in August 2017.

    “[T]he factual allegations made in formal litigation must

correspond to those set forth in the administrative charge.”

Chacko, 429 F.3d at 509. Because the dates of discrimination in

Plaintiff’s administrative charge and her Complaint do not

correspond, Plaintiff has not exhausted her administrative

requirements for any discrimination that may have occurred prior

to August 2017. Accordingly, this court will not consider any

conduct that Plaintiff’s Complaint alleges occurred prior to

that date when analyzing her Title VII claims, including

allegations that Mr. Huskins, during this time period, “would

continually scream at Plaintiff and tell her that she was

worthless,” (Compl. (Doc. 1) ¶ 45), any conduct by Mr. Penny or

Mr. Dreaver, (id. ¶¶ 34, 38-40), or allegations Plaintiff was

denied vacation leave in May 2017, (id. ¶ 44).

                                - 33 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 33 of 82
               d.    Allegations of Retaliatory Denial of
                     Vacation Leave

    Plaintiff also has not exhausted her administrative

requirements regarding allegations of retaliatory denial of

vacation leave after August 2017.

    Plaintiff’s Charge of Discrimination indicates that the

retaliation she experienced was due to her sex and for “being a

single mother and dealing with the care of my disabled son.”

(EEOC Charge (Doc. 7-1) at 2-3.) According to the events alleged

in the Charge, Plaintiff requested to work part-time, after

which Mr. Spates and Mr. Huskins told her she was a “loser as a

single mother, that I was being selfish because I wanted to work

part time, that the only reason why I wanted to work part time

was because I wanted to collect government checks for my

disabled son, and that I was . . . useless.” (Id. at 2.)

Plaintiff alleges she complained to Human Resources about this

conduct on March 20, 2018, after which Mr. Spates ended up being

transferred to another store, (id.), and Mr. Huskins denied

Plaintiff a manager position. (Id.)

    Plaintiff’s Charge of Discrimination does not state or

imply that she was denied vacation leave in retaliation for

complaining to Human Resources, (id.), as Plaintiff alleges in

her Complaint. (See Compl. (Doc. 1) ¶¶ 44, 52-53.) Moreover,


                                - 34 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 34 of 82
retaliatory failure to promote, the act of retaliation alleged

in her Charge of Discrimination, (EEOC Charge (Doc. 7-1) at 2),

is not reasonably related to her claim of retaliatory denial of

vacation leave, as they are different types of allegedly adverse

employment actions. See Chacko, 429 F.3d at 509; Evans, 80 F.3d

at 963-94. Accordingly, this court finds that Plaintiff has not

exhausted her administrative requirements for her claims of

retaliatory denial of vacation leave, (see Compl. (Doc. 1) ¶ 44,

52-53, 86), and will not consider these allegations for the

purposes of her Title VII and ADA claims.

                e.    Allegation of Pay Discrimination

     Plaintiff has not exhausted her administrative requirements

for allegations of pay discrimination that may have contributed

to a hostile work environment.5

     Plaintiff’s Complaint alleges she “was working in a

management position that was scheduled to make salary pay, but

instead she was compensated at a much lower hourly rate.”


     5 The sequence of events described in Plaintiff’s Complaint
suggests that any pay discrimination may have occurred around
January 2017, (see Compl. (Doc. 1) ¶¶ 41-42), which is prior to
the time period covered by the allegations in Plaintiff’s Charge
of Discrimination to the EEOC, (see discussion supra Part
III.B.2.c.) To the extent that this alleged pay discrimination
may have persisted after August 2017, this court considers
separately whether Plaintiff has exhausted her administrative
requirements for discriminatory pay.


                                 - 35 -



    Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 35 of 82
(Compl. (Doc. 1) ¶ 42.) In her Response, Plaintiff argues that

she has not alleged a claim for sex-based disparate pay in

violation of Title VII, but instead, that Defendants’ alleged

failure to pay her “salary pay rather than hourly pay as a

manager” contributed to the hostile work environment she

experienced. (See Pl.’s Resp. (Doc. 11) at 12.)

    Plaintiff’s Charge of Discrimination does not, however,

indicate that she experienced pay discrimination or that this

discrimination contributed to a hostile work environment. (See

EEOC Charge (Doc. 7-1) at 2.) In the Charge of Discrimination,

verbal abuse is the only type of harassing conduct alleged in

support of Plaintiff’s claim of a hostile work environment. (See

id.) Discriminatory pay is a distinct form of conduct from

verbal abuse, see Chacko, 429 F.3d at 509; Dennis, 55 F.3d at

156-57 (holding that plaintiff could not assert Title VII claims

regarding discrimination in hiring, training, and promotion

because the plaintiff’s charge of discrimination alleged only

discriminatory discipline), and as such, Plaintiff has not

exhausted her administrative requirements for allegations of

discriminatory pay. Accordingly, this court will not consider

these allegations, (Compl. (Doc. 1) ¶¶ 42, 71), when analyzing

her Title VII and ADA claims.



                                - 36 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 36 of 82
               f.    Constructive Discharge Claim

    Plaintiff has not exhausted her administrative requirements

for her allegations of constructive discharge.

    Plaintiff’s Complaint does not explicitly state a formal

cause of action for constructive discharge, (see Compl. (Doc.

1)), and allegations that might suggest a claim of constructive

discharge arise only twice in Plaintiff’s Complaint: First, at

the end of her factual statement, Plaintiff alleges that the

“hostile work environment was so extreme that she was unable to

return back to work.” (Id. ¶ 65.) Second, at the end of

Plaintiff’s Complaint in support of her claim that this court

should pierce the corporate veil, Plaintiff alleges that, “[a]s

a result of Defendants’ control, it resulted in the constructive

discharge of Plaintiff’s employment causing her financial loss.”

(Id. ¶ 113.) In her Response, Plaintiff clarifies that

“Plaintiff did not bring a cause of action for constructive

discharge as it is a result of the hostile work environment.”

(Pl.’s Resp. (Doc. 11) at 15.)

    Defendants argue that Plaintiff’s claim of constructive

discharged is barred because her Charge of Discrimination does

not state a constructive discharge claim, (see Defs.’ Reply

(Doc. 12) at 5), as “[h]ostile work environment and constructive



                                - 37 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 37 of 82
discharge are separate and distinct legal claims with differing

burdens of proof,” (id. at 9).

     This court agrees. “A constructive discharge occurs when an

employer deliberately makes an employee’s working conditions

intolerable and thereby forces him to quit his job.” Bristow v.

Daily Press, Inc., 770 F.2d 1251, 1255 (4th Cir. 1985) (internal

quotations omitted). Constructive discharge is a distinct claim

from hostile work environment, and plaintiffs attempting to

establish constructive discharge based on harassment must make a

showing beyond that required to demonstrate a hostile work

environment. Pa. State Police v. Suders, 542 U.S. 129, 147

(2004) (“A hostile-environment constructive discharge claim

entails something more: a plaintiff who advances such a compound

claim must show working conditions so intolerable that a

reasonable person would have felt compelled to resign.”).

Because a hostile work environment and constructive discharge

are separate claims, Plaintiff must bring a separate cause of

action for constructive discharge if she seeks relief on those

grounds.6



     6   This
           court further finds that Plaintiff has not plausibly
alleged she was subject to a hostile work environment based on
associational disability. (See discussion infra Section
III.C.2.)


                                 - 38 -



    Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 38 of 82
    Plaintiff has not alleged such a cause of action in her

Complaint, (see Compl. (Doc. 1)), or her Charge of

Discrimination, (see EEOC Charge (Doc. 7-1).) The only types of

discrimination Plaintiff expressly alleges in her Charge of

Discrimination are that she was “discriminated and retaliated

against because of my sex (female), in violation of Title VII

. . . and retaliated against for being a single mother and

dealing with the care of my disabled son, in violation of Title

I of the Americans with Disabilities Act . . . .” (EEOC Charge

(Doc. 7-1) at 2-3.) Plaintiff’s Charge of Discrimination

indicates that she merely “left [her] employment, and ha[s] not

returned.” (Id. at 2.) The text of Plaintiff’s Charge of

Discrimination does not suggest that she was alleging

constructive discharge. Cf. Young v. Nat’l Ctr. for Health

Servs. Rsch., 828 F.2d 235, 237 (4th Cir. 1987) (finding that

the plaintiff had adequately complained of constructive

discharge to the EEOC because she stated that she felt “forced

to resign”).

    Because the “touchstone for exhaustion is whether

plaintiff’s administrative and judicial claims are ‘reasonably

related,’” Sydnor v. Fairfax Cnty., 681 F.3d 591, 595 (4th Cir.

2012), and constructive discharge is not reasonably related to

claims of retaliation and discrimination based on sex and

                                - 39 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 39 of 82
disability, this court finds that Plaintiff has not

administratively exhausted her claims for constructive

discharge.

                g.    Allegations of Retaliatory Verbal Abuse

     Plaintiff also has not exhausted her administrative

requirements regarding allegations of retaliatory verbal abuse.

     Defendants argue that Plaintiff’s Complaint contains the

“additional” allegation that Defendants “retaliated against her

by subjecting her to verbal abuse.” (Defs.’ Br. (Doc. 7) at 9.)7

In her Complaint, Plaintiff alleges that she “engaged in

protected activity by and through her complaints to Human

Resources, the Regional Manager and the General Manager

regarding the abusive behavior to which she [] was subjected,”

(Compl. (Doc. 1) ¶ 84), and “[a]fter each complaint, Plaintiff




     7 Although Plaintiff’s Complaint alleges instances of verbal
abuse by Mr. Huskins and Mr. Spates that are not described in
Plaintiff’s Charge of Discrimination, (compare Compl (Doc. 1)
¶¶ 47-49; 54-57; 69-70 with EEOC Charge (Doc. 7-1) at 2),
Defendants do not argue that Plaintiff has failed to exhaust her
administrative remedies regarding these allegations, (see Defs’.
Br. (Doc. 7) at 9). This court finds that these allegations of
verbal abuse are reasonably related to those in Plaintiff’s
Charge of Discrimination. (EEOC Charge (Doc. 7-1) at 2.)
Accordingly, this court will consider all allegations of verbal
abuse after August 2017 when evaluating the merits of
Plaintiff’s hostile work environment claims. (See discussion
infra Section III.C.)


                                 - 40 -



    Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 40 of 82
would be verbally abused by several managers that Defendant

employed,” (id. ¶ 85).

    The Fourth Circuit has held that “the allegation of a

discrete act or acts in an administrative charge is insufficient

when the plaintiff subsequently alleges a broader pattern of

misconduct.” Chacko, 429 F.3d at 509 (citing Dennis, 55 F.3d at

153, 156-57); see also Freeman v. Oakland Unified Sch. Dist.,

291 F.3d 632, 638 (9th Cir. 2002) (finding that plaintiff’s

administrative charge “did not allege a number of discriminatory

acts that suggest a pattern, or that would have been sufficient

to have apprised the EEOC of all the discriminatory acts he

subsequently alleged as part of a continuing violation in his

First Amended Complaint”) (internal citations and modifications

omitted). Moreover, “if the factual foundation in the

administrative charge is too vague to support a claim that is

later presented in subsequent litigation, that claim will also

be procedurally barred.” Chacko, 429 F.3d at 509.

    Plaintiff’s Charge of Discrimination alleges that “[s]ince

August 2017, I have been subjected to a hostile work environment

by General Manager Rodney Huskins and Kitchen Manager Antoine

Spates,” (EEOC Charge (Doc. 7-1) at 2), and Plaintiff provides

specific details about the nature of the verbal abuse and name-

calling she alleges gave rise to that hostile work environment.

                                - 41 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 41 of 82
(Id.) Although Plaintiff alleges she “complained multiple times

to Regional Director Paul (Last Name Unknown),” and “no action

was taken,” (id.), she does not indicate that the verbal abuse

continued in retaliation for having complained. (Id.)

    Plaintiff’s Charge of Discrimination alleges only one other

instance of conduct which could be characterized as verbal

abuse. In that instance, which occurred after Plaintiff asked

why she did not receive the Kitchen Manager position,

Mr. Huskins allegedly said that Plaintiff “must be . . . stupid

to think that he would promote me to the Kitchen Manager

position, that I was . . . useless, and that he didn’t want me

there.” (Id.) Taken in the light most favorable to Plaintiff,

Mr. Huskins’ comment could support a reasonable inference this

was retaliatory verbal abuse for Plaintiff having complained to

Human Resources.

    Yet, a single, discrete instance of retaliatory verbal

abuse, however, does not support a claim of a pattern or

continuing violations, see e.g., Chacko, 429 F.3d at 509;

Freeman, 291 F.3d at 638, and Plaintiff alleges such a pattern

of retaliatory verbal abuse in her Complaint, (Compl. (Doc. 1)

¶¶ 63, 85, 88.) The single allegation of retaliatory verbal

abuse in the Charge would not have been “sufficient to have

apprised the EEOC of all the discriminatory acts” Plaintiff’s

                                - 42 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 42 of 82
Complaint subsequently alleges. Freeman, 291 F.3d at 638.

Accordingly, this court finds that Plaintiff has not

administratively exhausted her claims of retaliatory verbal

abuse. (See Compl. (Doc. 1) ¶¶ 63, 85, 88.)

                 h.   Allegations of Retaliatory Non-Promotion

    This court does find that Plaintiff has exhausted her

administrative requirements regarding allegations of retaliatory

non-promotion.

    Plaintiff’s Complaint alleges that Defendants “retaliated

against Plaintiff for her complaints of verbal abuse and verbal

assault,” (id. ¶ 88), which included failing to promote her to

Mr. Spates’ Kitchen Manager position after Mr. Spates left

HT-Carrboro. (Id. ¶¶ 60-63, 87.) Plaintiff’s Charge of

Discrimination alleges she was denied a promotion to a manager

position, although there are inconsistencies as to whether the

promotion was to the Kitchen Manager position vacated by

Mr. Spates or to a “new management position for the front of the

house.” (EEOC Charge (Doc. 7-1) at 2.)

    Defendants acknowledge that “Plaintiff’s Charge and lawsuit

include a claim for retaliatory non-promotion,” (Defs.’ Reply

(Doc. 12) at 4), but argue that “this Court should hold that

Plaintiff failed to exhaust her administrative remedies with

respect to her retaliatory failure to promote claim” because

                                - 43 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 43 of 82
“Plaintiff’s failure to promote . . . claim in this lawsuit is

premised on her alleged non-promotion to a totally different

position,” (id. at 5; see also Defs.’ Br. (Doc. 7) at 11).

Defendants argue that this discrepancy is similar to that in

Chacko v. Patuxent Institution, in which the plaintiff asserted

a claim of harassment in his Charge and subsequent lawsuit, but

where the evidence at trial involved different parties and

different conduct. 429 F.3d at 511. In Chacko, the Fourth

Circuit held that “a reasonable investigation of discrete

instances of supervisor misconduct not involving name calling

could not be expected to lead to a continuous pattern of

nonsupervisory misconduct which did involve name calling,” id.

at 512, and thus, that the plaintiff had failed to exhaust his

administrative remedies. Id. at 512-13.

    This court disagrees. Unlike in Chacko, where the Fourth

Circuit found that evidence of “coworker name calling,” as

presented at trial, was not reasonably related to the “three

specific confrontations with supervisors not involving national-

origin slurs,” as alleged in the administrative charge, id. at

512, Plaintiff’s Charge of Discrimination and Complaint describe

the same incident of non-promotion and use it for the same

purpose of advancing claims of retaliation, (compare EEOC Charge

(Doc. 7-1) at 2, with Compl. (Doc. 1) ¶¶ 60-63). The factual

                                - 44 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 44 of 82
inconsistency about whether the position was for Mr. Spates’

former Kitchen Manager position or for a new position in the

front of the house does not negate a reasonable inference that

the allegations are reasonably related, as they “describe the

same conduct and implicate the same individuals.” Chacko, 429

F.3d at 510 (citing Kersting, 250 F.3d at 1118).

    This court will address whether this factual difference

bears on the merits of Plaintiff’s cause of action for

retaliation, (see discussion infra Section III.E.2), but for the

reasons stated, this court finds that Plaintiff has not failed

to exhaust her administrative remedies with respect to her

allegations of retaliatory failure to promote.

    C.   Plaintiff’s First Cause of Action: Sex Discrimination
         and Hostile Work Environment under Title VII

    Plaintiff’s first cause of action states a claim of hostile

work environment based on sex in violation of Title VII. (Compl.

(Doc. 1) ¶¶ 66-75.) Plaintiff’s Complaint alleges that

Defendants’ employees, specifically Mr. Huskins and Mr. Spates,

(id. ¶ 72), “continually, verbally assaulted Plaintiff and

belittled her in front of other co-workers.” (Id. ¶ 69.)

    Title VII makes it unlawful for an employer to

“discriminate against any individual with respect to [her]

compensation, terms, conditions, or privileges of employment,


                                - 45 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 45 of 82
because of such individual’s . . . sex.” 42 U.S.C.

§ 2000e-2(a)(1). Because “an employee’s work environment is a

term or condition of employment, Title VII creates a hostile

working environment cause of action,” for sex discrimination.

EEOC v. R&R Ventures, 244 F.3d 334, 338 (4th Cir. 2001).

    A plaintiff’s complaint of hostile work environment based

on sex discrimination must allege facts that allow a court to

infer that “(1) the conduct was unwelcome; (2) it was based on

the plaintiff’s sex; (3) it was sufficiently severe or pervasive

to alter the plaintiff’s conditions of employment and to create

an abusive work environment; and (4) it was imputable on some

factual basis to the employer.” Crockett v. Mission Hosp., Inc.,

717 F.3d 348, 354 (4th Cir. 2013).

    Defendants argue that Plaintiff’s claim should be dismissed

under the second and third prong, arguing “nowhere in

Plaintiff’s Complaint does she describe any conduct that was

directed at her ‘because of’ her membership in a protected class

nor does she describe any conduct which is sufficiently severe

or pervasive so as to alter the conditions of her employment.”

(Defs.’ Br. (Doc. 7) at 12.) Defendants do not challenge whether

there is some basis for imputing liability to Defendants as

Plaintiff’s employer, under the fourth prong. (See id. at

12-16.)

                                - 46 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 46 of 82
         1.    Some, but not all, of the Alleged Conduct was
               based on Plaintiff’s Sex

    Plaintiff has not plausibly alleged that all of the alleged

conduct she describes “was based on her sex,” as required under

the second element of the prima facie case. Strothers v. City of

Laurel, 895 F.3d 317, 329 (4th Cir. 2018).

    “Title VII does not prohibit all verbal or physical

harassment in the workplace — it is directed only at actions

that occur ‘because of’ one of the protected statuses.” Id.

(citing Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75,

80 (1998) (internal quotations omitted)). A plaintiff must show

that they were a target of the conduct based on their gender,

but they are not required to show that “sexual advances or

propositions” were involved. Ocheltree v. Scollon Prods., Inc.,

335 F.3d 325, 331 (4th Cir. 2003) (internal citation omitted).

    To determine whether conduct can be attributed to

discrimination based on the employee’s sex, “courts must view

the behavior in light of the social context surrounding the

actions.” Strothers, 895 F.3d at 329. Courts in harassment cases

must apply “[c]ommon sense” and “appropriate sensitivity to

social context” to the “constellation of surrounding

circumstances, expectations, and relationships which are not

fully captured by a simple recitation of the words used or the


                                - 47 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 47 of 82
physical acts performed.” Oncale, 523 U.S. at 82; see also Bass

v. E.I. DuPont de Nemours & Co., 324 F.3d 761, 765 (4th Cir.

2003) (holding that plaintiff’s complaint was “full of problems

she experienced with her co-workers and supervisors. These

facts, however, do not seem to have anything to do with gender,

race, or age harassment”); Chapman v. Oakland Living Ctr., Inc.,

No. 1:18CV345, 2019 WL 3558580, at *3 (W.D.N.C. July 1, 2019),

report and recommendation adopted, Civil Case No. 1:18-cv-00345-

MR-WCM, 2019 WL 3558071 (W.D.N.C. Aug. 5, 2019) (“Even taking

the allegations in the light most favorable to Chapman, the

plausibility of her allegation that the birthday cake was

racially motivated is questionable; the picture of the cake . .

. does not seem to support her characterization.”).

    Plaintiff alleges four instances in which Mr. Huskins and

Mr. Spates allegedly “continually, verbally assaulted Plaintiff

and belittled her in front of other co-workers.” (Compl. (Doc.

1) ¶ 69); see also Pl.’s Resp. (Doc. 11) at 12.) Based on the

social context, this court finds that only two of these

incidents – both by Mr. Spates - can reasonably be construed as

reflective of sex-based animus.

    First, Plaintiff alleges that Mr. Spates “told Plaintiff

that she had no right to raise a male child on her own; that it

would be like, ‘a pigeon teaching an eagle how to fly, it’s not

                                - 48 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 48 of 82
possible.’” (Compl. (Doc. 1) ¶ 47; see also Pl.’s Resp. (Doc.

11) at 12.) This court finds that, given the context and content

of the statement, Mr. Spates’ statement can be reasonably

construed as commenting on Plaintiff’s ability to parent her

male child because she is a woman. Thus, Plaintiff has plausibly

alleged that this statement was made on the basis of her sex.8

     Second, Plaintiff alleges that after she requested to move

from full-time to part-time to take care of her son, (Compl.

(Doc. 1) ¶ 50), Mr. Huskins cursed at her and told her that she

“should be ashamed of herself and that she was selfish for being

home and collecting a government check.” (Id. ¶ 51; see also

Pl.’s Resp. (Doc. 11) at 12.) Unlike Mr. Spates’ statement to

Plaintiff regarding her ability to parent her son, in which a

reasonable inference can be drawn that he was commenting on how

her sex affected her ability to parent her child, Mr. Huskins’

statement does not suggest or imply anything about Plaintiff’s

sex. Plaintiff may have found this conduct offensive, but “Title


     8 In her Charge of Discrimination, Plaintiff also alleges
that Mr. Spates “made comments that my disabled son would
probably be a drug dealer.” (EEOC Charge (Doc. 7-1) at 2.)
Although this statement might reflect that Mr. Spates thought
Plaintiff was an unsuitable parent, unlike Mr. Spates’
comparison of Plaintiff to a pigeon, (Compl. (Doc. 1) ¶ 47),
this court cannot reasonably infer from the context that Mr.
Spates was, by telling Plaintiff her son would become a drug
dealer, suggesting anything about Plaintiff’s ability to parent
based on her sex.

                                 - 49 -



    Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 49 of 82
VII does not prohibit all verbal or physical harassment in the

workplace . . . .” Oncale, 523 U.S. at 80. Thus, Plaintiff has

not plausibly alleged that this statement was made on the basis

of her sex.

    Third, Plaintiff alleges that, in or around February 2018,

after Plaintiff completed an inventory of food in the

restaurant, Mr. Spates “became upset and ridiculed Plaintiff in

front of the entire staff, constantly insulted Plaintiff, wrote

her up, and finally sent her home.” (Compl. (Doc. 1) ¶ 54.)

Plaintiff alleges that “Mr. Spates’ abusive behavior continued

as he repeatedly sent Plaintiff home and belittled her in front

of other co-workers.” (Id. ¶ 57; see also Pl.’s Resp. (Doc. 11)

at 12.) Plaintiff later alleges that an investigation “found

that Mr. Spates exhibited this kind of behavior to several other

female employees,” resulting in his transfer to a different

location. (Compl. (Doc. 1) ¶ 59.)

    Plaintiff’s description of this conduct, on its face, does

not support a reasonable inference that Mr. Spates was behaving

based on sex-based animus. Mr. Spates’ words do not explicitly

or implicitly invoke Plaintiff’s sex. Yet, the “constellation of

surrounding circumstances,” “common sense” necessitates that

this court look beyond the “simple recitation of the words used”

by Mr. Spates. Oncale, 523 U.S. at 82. Because Mr. Spates

                                - 50 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 50 of 82
allegedly belittled other female employees in the same manner,

(Compl. (Doc. 1) ¶ 59), this court can reasonably infer that

Mr. Spates was harassing Plaintiff because she is a woman.

    It may be that a trial will demonstrate that Mr. Spates did

not make these comments or that he treated all employees the

same. Nevertheless, an allegation that he acted this way toward

other female employees supports an inference that the complained

of conduct was based on sex. Accordingly, Plaintiff has

plausibly alleged that this conduct was based on her sex.

    Fourth and finally, Plaintiff alleges that in or around

April 2018, when Plaintiff asked why she was not given a

promotion, Mr. Huskins told Plaintiff, “remember, you’re part

time. Now go home and deal with your disabled kid that needs you

so much because there is no use for you here anymore.” (Id.

¶ 63.) In her Charge of Discrimination, when recounting this

conversation, Plaintiff alleges that Mr. Huskins said that

Plaintiff was, “useless,” “that he didn’t want me there,” “that

I needed to just go ahead and quit, and to collect welfare and

unemployment.” (EEOC Charge (Doc. 7-1) at 2.) Reading both sets

of statements together, Mr. Huskins does not explicitly comment

on Plaintiff’s sex, nor does the context in which they were made

support a reasonable inference that he was implying anything



                                - 51 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 51 of 82
about her sex. Thus, Plaintiff has not plausibly alleged that

Mr. Huskins’ statements reflect discrimination based on sex.

         2.    Plaintiff has Plausibly Alleged that Mr. Spates’
               Conduct was Severe or Pervasive

    Plaintiff has plausibly alleged that Mr. Spates’ conduct

was severe or pervasive, as required under the third element of

the prima facie case. Crockett, 717 F.3d at 354.

    A hostile work environment is one which is so “permeated

with ‘discriminatory intimidation, ridicule, and insult,’”

Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (internal

citations omitted), that it alters the “terms and conditions” of

the plaintiff’s employment, Faragher v. City of Boca Raton, 524

U.S. 775, 788 (1998). Whether an environment is severe or

pervasive is determined by examining the totality of the

circumstances from the “perspective of a reasonable person in

the plaintiff’s position.” Oncale, 523 U.S. at 81. Relevant

factors include “the frequency of the discriminatory conduct;

its severity; whether it is physically threatening or

humiliating, or a mere offensive utterance; and whether it

unreasonably interferes with an employee’s work performance.”

Harris, 510 U.S. at 23. Hostile work environment claims “often

involve repeated conduct” because “in direct contrast to

discrete acts, a single act of harassment may not be actionable


                                - 52 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 52 of 82
on its own” unless that act is “extremely serious.” Boyer-

Liberto v. Fontainebleau Corp., 786 F.3d 264, 277 (4th Cir.

2015). “Simple teasing, sporadic use of abusive language,

offhand comments, jokes related to protected status, and

isolated incidents (unless extremely serious) will not amount to

discriminatory changes in the terms and conditions of

employment.” Taylor v. Republic Servs. Inc., 968 F. Supp. 2d

768, 788 (E.D. Va. 2013) (citing Faragher, 524 U.S. at 788).

However, a work environment can be considered hostile if it is

“consumed by remarks that intimidate, ridicule, and maliciously

demean the status of women . . . .” Smith, 202 F.3d at 242.

    The facts alleged support a reasonable inference that the

conduct was pervasive. Plaintiff describes Mr. Spates’ abusive

behavior as occurring “constantly,” (Compl. (Doc. 1) ¶ 54), and

“repeatedly,” (id. ¶ 57), but she only provides detailed

descriptions of two incidents in which Mr. Spates harassed

Plaintiff based on her sex between October 2017 and March 2018,

(see discussion supra Section III.C.1). On their own,

Plaintiff’s allegations of ongoing harassment would likely be

conclusory, but Plaintiff’s allegations are supported by her

allegations that an investigation found that “Mr. Spates

exhibited this kind of behavior to several other female

employees.” (Id. ¶ 59.) Taken together, Plaintiff’s alleged

                                - 53 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 53 of 82
facts support a reasonable inference that Mr. Spates routinely

engaged in behavior that “intimidate[d], ridicule[d], and

maliciously demean[ed] the status of women,” Smith, 202 F.3d at

242, as required for a finding that the conduct alleged was

pervasive. Revak v. Miller, No. 7:18-CV-206-FL, 2020 WL 3036548,

at *8 (E.D.N.C. June 5, 2020) (finding plaintiff had plausibly

alleged a hostile work environment). Cf. Perkins v. Int’l Paper

Co., 936 F.3d 196, 210 (4th Cir. 2019) (finding two incidents,

eight years apart, and occurring many years before plaintiff

quit his job, are not pervasive); Hopkins v. Baltimore Gas &

Elec. Co., 77 F.3d 745, 753 (4th Cir. 1996) (“A handful of

comments spread over months is unlikely to have so great an

emotional impact as a concentrated or incessant barrage.”)

(internal citations omitted); Engler v. Harris Corp., Civil

Action No. GLR-11-3597, 2012 WL 3745710, at *5-6 (D. Md.

Aug. 28, 2012) (finding that the Complaint “vaguely states that

the conduct repeatedly occurred throughout the Plaintiff’s time

. . . and fails to provide dates, the number of instances, or

why the instances would be viewed as severe and pervasive from

an objective point of view”).

    Moreover, Plaintiff has plausibly alleged that the conduct

was severe. The allegations that Mr. Spates “ridiculed Plaintiff

in front of the entire staff, constantly insulted Plaintiff,

                                - 54 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 54 of 82
wrote her up,” (Compl. (Doc. 1) ¶ 54), and “repeatedly sent

Plaintiff home,” (id. ¶ 57), are more than mere “offhand

comments, and isolated incidents,” which do not “amount to

discriminatory changes in the ‘terms and conditions of

employment.’” Faragher, 524 U.S. at 788 (internal citations

omitted). Instead, Plaintiff’s allegations support a reasonable

inference that the conduct was severe.

    It may be that development of the factual record in

discovery could lead to a different result at summary judgment,

but at this stage of the proceedings, this court finds that

Plaintiff has plausibly alleged that the conduct was severe or

pervasive.

         3.    Defendants do not Challenge whether Mr. Spates’
               Conduct was Imputed to Plaintiff’s Employer

    Plaintiff argues that Mr. Spates’ conduct was imputable to

Defendants, as his employer. (Pl.’s Resp. (Doc. 11) at 11.)

Because Defendants do not address Plaintiff’s argument or

contest this issue, (see Defs.’ Br. (Doc. 7) 12-16; Defs.’ Reply

(Doc. 12) at 5-7), this court will defer resolution of this

issue until summary judgment or trial.

    Accordingly, this court finds Plaintiff has plausibly

alleged the elements for a claim of hostile work environment

based on sex and will not dismiss the claim under Rule 12(b)(6).


                                - 55 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 55 of 82
    D.   Plaintiff’s Second Cause of Action: Disability
         Discrimination in Violation of the ADA

    Plaintiff’s second cause of action states a claim of

hostile work environment based on disability in violation of

Title I of the ADA. (Compl. (Doc. 1) ¶¶ 76-81.)

    Plaintiff’s Complaint alleges that “Defendant allowed its

employees to continually ridicule Plaintiff because of her

necessity to provide for her son.” (Id. ¶ 79.) As in their

response to Plaintiff’s claim of hostile work environment based

on sex, Defendants argue that Plaintiff’s claim should be

dismissed because it does not describe conduct that was directed

at her because of disability, nor was any alleged conduct severe

or pervasive enough to alter the conditions of her employment.

(Defs.’ Br. (Doc. 7) at 12.)

    Title I of the ADA prohibits discrimination against “a

qualified individual because of the known disability of an

individual with whom the qualified individual is known to have a

relationship or association.” 42 U.S.C. § 12112(b)(4). “[T]he

ADA, like Title VII, creates a cause of action for hostile work

environment harassment.” Fox v. Gen. Motors Corp., 247 F.3d 169,

176 (4th Cir. 2001). “Because the ADA echoes and expressly

refers to Title VII, and because the two statutes have the same

purpose — the prohibition of illegal discrimination in


                                - 56 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 56 of 82
employment — courts have routinely used Title VII precedent in

ADA cases.” Id. at 176; see also Fisher v. Walgreen, Co., No.

1:17 cv 225, 2018 WL 3750969, at *8 (W.D.N.C. Apr. 23, 2018),

report and recommendation adopted sub nom. Fisher v. Walgreens,

No. 1:17-CV-225-MOC-DLH, 2018 WL 3744016 (W.D.N.C. Aug. 6, 2018)

(“The hostile work environment provisions in the ADA are modeled

after Title VII’s hostile work environment provisions.”).

    Thus, “[a]ppropriately modifying the parallel Title VII

methodology,” Fox, 247 F.3d at 176, an ADA plaintiff

establishing a hostile work environment based on associational

disability must prove: (1) she is a qualified individual who is

known to have a relationship or association with a qualified

individual with a known disability; (2) she was subjected to

unwelcome harassment; (3) the harassment was based on her

relationship or association with someone with a known

disability; (4) the harassment was sufficiently severe or

pervasive to alter a term, condition, or privilege of

employment; and (5) some factual basis exists to impute

liability for the harassment to the employer. See id. at 176-77;

Smith v. Strayer Univ. Corp., 79 F. Supp. 3d 591, 602 (E.D. Va.

2015) (indicating the same elements structure for ADA claims as

for Title VII claims).



                                - 57 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 57 of 82
         1.    Not All of the Alleged Harassing Conduct was
               Based on Plaintiff’s Relationship or Association
               with her Son

    Plaintiff has not plausibly alleged that all of the alleged

conduct she experienced was based on her relationship or

association with someone with a known disability, as required

under the third element of the prima facie case.

    “The associational discrimination provision in Title I was

intended to protect qualified individuals from adverse job

actions based on unfounded stereotypes and assumptions arising

from the employees’ relationships with particular disabled

persons.” Freilich v. Upper Chesapeake Health, Inc., 313 F.3d

205, 215 (4th Cir. 2002) (internal citations and quotations

omitted). The ADA, like Title VII, “does not prohibit all verbal

or physical harassment in the workplace – it is directed only at

actions that occur because of one of the protected statuses.”

Strothers, 895 F.3d at 329 (citing Oncale, 523 U.S. at 80)

(internal quotations omitted); see also Cannice v. Norwest Bank

Iowa N.A., 189 F.3d 723, 726 (8th Cir. 1999) (“[T]he ADA, like

Title VII, is not in effect a ‘general civility code.’”)

(internal citations omitted). To determine whether conduct can

be attributed to discrimination based on the employee’s

association with an individual with a disability, “courts must



                                - 58 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 58 of 82
view the behavior in light of the social context surrounding the

actions.” Strothers, 895 F.3d at 329.

    Plaintiff has not plausibly alleged that any of the

allegedly harassing conduct Mr. Spates exhibited towards

Plaintiff was based on her association with her disabled son.

First, Plaintiff alleges that Mr. Spates “told Plaintiff that

she had no right to raise a male child on her own; that it would

be like, ‘a pigeon teaching an eagle how to fly, it’s not

possible.’” (Compl. (Doc. 1) ¶ 47.) Although Mr. Spates’ analogy

can be reasonably construed as commentary on Plaintiff’s

ability, as a woman, to parent her male child, (see discussion

supra Section III.C.1), Mr. Spates does not explicitly reference

her son’s disability as a reason for why Plaintiff is an

unsuitable parent. The facts alleged do not support a reasonable

inference that Mr. Spates’ statement was based on her

association with her son.

    Similarly, Plaintiff alleges that Mr. Spates allegedly

“constantly insulted Plaintiff, wrote her up,” (Compl. (Doc. 1)

¶ 54), and “repeatedly sent Plaintiff home.” (Id. ¶ 57.)

Plaintiff does not provide any information about the nature of

Mr. Spates’ insults such that this court could reasonably infer

that they were based on her association with her disabled son.

Unlike her Title VII claims of a hostile work environment, where

                                - 59 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 59 of 82
an investigation allegedly indicated that “Mr. Spates exhibited

this kind of behavior to several other female employees,” (id.

¶ 59), Plaintiff does not provide any allegations that

Mr. Spates treated employees with disabled family members

differently than other employees. (See id.) Accordingly,

Plaintiff has not plausibly alleged that Mr. Spates’ insults and

decisions to send her home were based on her association with

her son.

    Finally, Plaintiff alleges only one instance where

Mr. Spates explicitly commented on Plaintiff’s son’s disability.

In that instance, Mr. Spates Plaintiff allegedly “made comments

that my disabled son would probably be a drug dealer.” (EEOC

Charge (Doc. 7-1) at 2.) Given the context in which Plaintiff

alleges they occurred, as part of a conversation about her

abilities as a single parent, (id.), this court reasonably

infers that this comment reflects Mr. Spates’ feelings about

single parents, rather than individuals with disabilities.

Accordingly, given the alleged facts, this court finds that

Plaintiff has not plausibly alleged that Mr. Spates harassed her

based on her association with her disabled son.

    Plaintiff has, however, plausibly alleged that Mr. Huskins’

conduct was based on Plaintiff’s association with her disabled

son. Plaintiff alleges two incidents in which Mr. Huskins

                                - 60 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 60 of 82
engaged in verbal abuse towards Plaintiff. In the first, which

occurred in or around December 2017, Mr. Huskins allegedly

denied Plaintiff’s request to “move from full time to part time

so she could take care of her son and be home more often with

him.” (Compl (Doc. 1) ¶ 50.) Mr. Huskins allegedly “curse[d] at

her,” (id. ¶ 51), and said that “[she] was being selfish because

[she] wanted to work part time, that the only reason why [she]

wanted to work part time was because [she] wanted to collect

government checks for [her] disabled son . . . .” (EEOC Charge

(Doc. 7-1) at 2.) In the second instance, which occurred in or

around April 2018 when Plaintiff allegedly spoke with

Mr. Huskins about the promotion she did not receive, (Compl.

(Doc. 1) ¶¶ 60-62), Mr. Huskins allegedly told Plaintiff to “go

home and deal with your disabled kid that needs you so much

because there is no use for you here anymore.” (Id. ¶ 63.)

    Plaintiff does not allege in her Complaint the nature of

her son’s disability nor whether Mr. Huskins was aware of the

specific disability, but Mr. Huskins’ use of the word “disabled”

with regard to Plaintiff’s son supports a reasonable inference

that he perceived that Plaintiff’s son was disabled in some

manner. Moreover, Mr. Huskins explicit invocation of Plaintiff’s

association with her disabled son to justify why he believed she

was “selfish,” (EEOC Charge (Doc. 7-1) at 2), and should “go

                                - 61 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 61 of 82
home,” (Compl. (Doc. 1) ¶ 63), supports a reasonable inference

that his conduct towards her was based on her association with

her disabled son and reflected animus based on her son’s

disability. Accordingly, Plaintiff has plausibly alleged that

Mr. Huskins engaged in discriminatory conduct based on

Plaintiff’s associational disability.

         2.    This conduct was not Severe or Pervasive

    Although Plaintiff may plausibly allege that Mr. Huskins

engaged in discriminatory conduct based on Plaintiff’s

association with her disabled son, she has not plausibly alleged

that this conduct was severe or pervasive.

    As under Title VII, “[t]o recover on a hostile environment

claim, a plaintiff must demonstrate not only that he

subjectively perceived his workplace environment as hostile, but

also that a reasonable person would so perceive it . . . .” Fox,

247 F.3d at 178. “Factors to be considered with respect to the

objective component include the frequency of the discriminatory

conduct; its severity; whether it is physically threatening or

humiliating, or a mere offensive utterance; and whether it

unreasonably interferes with an employee’s work performance.”

Id. (internal citations and quotations omitted). Fellow

employees’ “mere insensitivity” to a plaintiff’s associational

disability, Rozier-Thompson v. Burlington Coat Factory Warehouse

                                - 62 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 62 of 82
of Pocono Crossing, Inc., Civil Action No. 3:05CV456-JRS, 2006

WL 1889651, at *6 (E.D. Va. July 7, 2006), does not rise to the

level necessary for a cognizable hostile work environment claim.

“[T]he behavior or remarks in question must be regular, and

deeply repugnant — not merely unpleasant.” Id. (finding that the

defendant had not created hostile work environment based on the

plaintiff’s disability). “Simple teasing, sporadic use of

abusive language, offhand comments, jokes related to protected

status, and isolated incidents (unless extremely serious) will

not amount to discriminatory changes in the terms and conditions

of employment.” Taylor, 968 F. Supp. 2d at 788 (citing Faragher,

524 U.S. at 788).

    Plaintiff does not plausibly allege that Mr. Huskins’

conduct rises to the level of being objectively hostile. First,

Plaintiff alleges only two instances of allegedly abusive

conduct by Mr. Huskins between December 2017 and April 2018,

(see Compl. (Doc. 1) ¶¶ 50-51, 60-63). Two instances of

allegedly abusive conduct over four months is not frequent

enough to be considered pervasive. See, e.g., Cannice, 189 F.3d

at 726 (finding the plaintiff’s allegations of two incidents

that “could even colorably be connected” to plaintiff’s

disability to be legally insufficient for an ADA hostile work

environment claim). Second, “[i]nsensitivity alone does not

                                - 63 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 63 of 82
amount to harassment,” id., and Mr. Huskins’ conduct, as

alleged, was not threatening, humiliating, or interfered with

Plaintiff’s work performance. See Fox, 247 F.3d at 178.

    Accordingly, Plaintiff has not plausibly alleged that she

was subjected to a hostile work environment based on her

association with her disabled son, and this court will grant

Defendants’ motion under 12(b)(6).

    E.   Plaintiff’s Third Cause of Action: Retaliation under
         Title VII

    Plaintiff’s third cause of action states a claim of

retaliation in violation of Title VII. (Compl. (Doc. 1)

¶¶ 82-89.)

    It is unlawful for an employer to discriminate against an

employee “because he has opposed any practice made an unlawful

employment practice by this subchapter, or because he has made a

charge, testified, assisted, or participated in any manner in an

investigation, proceeding, or hearing under this subchapter.”

42 U.S.C. § 2000e-3(a).

    To survive a motion to dismiss, a plaintiff with a Title

VII retaliation claim must allege facts that allow a court to

find the following elements: “(1) that he engaged in protected

activity, (2) that the employer took a materially adverse action

against him and (3) there is a causal connection between the


                                - 64 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 64 of 82
protected activity and the adverse action.” Perkins, 936 F.3d

at 213; see also Savage v. Maryland, 896 F.3d 260, 276 (4th Cir.

2018).

    Alternatively, a plaintiff may survive a motion to dismiss

by alleging direct evidence of retaliation. Netter v. Barnes,

908 F.3d 932, 938 (4th Cir. 2018). Direct evidence is evidence

that the employer “announced, or admitted, or otherwise

unmistakably indicated that [the forbidden consideration] was a

determining factor.” Cline v. Roadway Express, Inc., 689 F.2d

481, 485 (4th Cir. 1982). The choice for how to proceed is “left

to the plaintiff’s discretion,” Foster v. Univ. of Md.-E. Shore,

787 F.3d 243, 249 (4th Cir. 2015), and Plaintiff offers only

indirect evidence of discrimination, (see Pl’s. Resp. (Doc. 11)

at 12-13).

          1.   Protected Activity

    Protected oppositional activities may include “staging

informal protests and voicing one’s own opinions in order to

bring attention to an employer’s discriminatory activities, as

well as complaints about suspected violations.” E.E.O.C. v. Navy

Fed. Credit Union, 424 F.3d 397, 406 (4th Cir. 2005) (internal

citations, modifications, and quotations omitted). The Fourth

Circuit has recognized that Title VII “protects activity in

opposition not only to employment actions actually unlawful

                                - 65 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 65 of 82
under Title VII but also employment actions an employee

reasonably believes to be unlawful.” Id. at 406.

     Plaintiff alleges she engaged in protected activities by

complaining to Human Resources, her Regional Manager, and

Mr. Huskins about the allegedly abusive behavior she

experienced. (Compl. (Doc. 1) ¶¶ 48, 55, 58, 84.) In response,

Defendants argue that Plaintiff’s claim should be dismissed

because “Plaintiff could not have reasonably believed that she

had opposed unlawful activity when she complained about Spates

to her superiors and Human Resources,” because “the incidents

complained of do not constitute harassment under Title VII.”

(Defs.’ Br. (Doc. 7) at 17 (citing Clark Cnty. Sch. Dist. v.

Breeden, 532 U.S. 268, 121 (2001).)9

     This court disagrees, as Plaintiff has plausibly alleged

that she was subjected to a hostile work environment based on

her sex. (See discussion supra Section III.C.1.) A reasonable



     9 Defendants argue that Plaintiff has “waived any
opposition” to Defendants’ Motion to Dismiss because her
Response does not address Defendants’ arguments regarding
whether she engaged in a protected activity and whether she was
qualified for position she sought, (Defs.’ Reply (Doc. 12) at 7)
(citing Brand v. N.C. Dep’t of Crime Control & Pub. Safety, 352
F. Supp. 2d 606, 618 (M.D.N.C. 2004) (holding that plaintiffs
who fail to address a claim in response to a motion for summary
judgment waive the claim). Defendants’ citation of Brand is
inapplicable, as it applies to plaintiffs at Summary Judgment,
and this is a Motion to Dismiss.

                                 - 66 -



    Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 66 of 82
employee in Plaintiff’s position could have believed Mr. Spates’

conduct had created an unlawful hostile work environment based

on sex. Having alleged that she complained about Mr. Spates’

conduct, (id. ¶¶ 48, 55, 58), this court finds that Plaintiff

engaged in protected activities under Title VII.

            2.   Adverse Employment Action

    Plaintiff alleges she was subjected to an adverse

employment action when she was passed over for a promotion

without adequate consideration for the position. (Compl. (Doc.

1) ¶ 87.)

    Defendants argue that Plaintiff’s claim should be dismissed

because Plaintiff “has not alleged that she was specifically

qualified for the managerial position” she did not receive.

(Defs.’ Br. (Doc. 7) at 19 (citing Brown v. McLean, 159 F.3d

898, 902 (4th Cir. 1998).)

    Yet, Defendants’ citation of Brown v. McLean is inapposite.

In Brown, the plaintiff brought a suit for discriminatory

failure to promote under Title VII, in which a plaintiff’s

qualification for the position is part of the prima facie case.

159 F.3d at 902. Here, Plaintiff has alleged a claim of

retaliatory failure to promote, where this is not an element.

See Perkins, 936 F.3d at 213 (recalling that a plaintiff in a

retaliation claim must prove “(1) that he engaged in protected

                                - 67 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 67 of 82
activity, (2) that the employer took a materially adverse action

against him and (3) there is a causal connection between the

protected activity and the adverse action”). Courts explicitly

recognize “failing to promote” as an adverse employment action,

Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998),

and all that is required at the motion to dismiss phase is that

a plaintiff plausibly alleges that they were not promoted to a

position. See Tasciyan, 820 F. Supp. 2d at 675-76 (finding the

plaintiff had plausibly alleged a claim of retaliation to

survive a motion to dismiss).

    Plaintiff has met this standard. As described in both her

Complaint and her Charge of Discrimination, after Plaintiff

complained to Human Resources in March 2018, (Compl. (Doc. 1)

¶ 58; EEOC Charge (Doc. 7-1) at 2), Human Resources investigated

Mr. Spates’ conduct, resulting in him being demoted and

transferred to a different location, (Compl. (Doc. 1) ¶ 59; EEOC

Charge (Doc. 7-1) at 2.) In or around April 2018, and after

Mr. Spates’ transfer, Plaintiff alleges she “immediately

informed Mr. Huskins that [she] was interested in the Kitchen

Manager position.” (EEOC Charge (Doc. 7-1) at 2.) When she asked

Mr. Huskins about “the open manager position that needed to be

filled,” Mr. Huskins allegedly told her it was not open, as it

was not going to be filled. (Compl (Doc. 1) ¶ 60.) Plaintiff’s

                                - 68 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 68 of 82
Charge of Discrimination alleges Mr. Huskins created “a new

management position for the front of the house,” (EEOC Charge

(Doc. 7-1) at 2), while her Complaint states that another

employee was promoted to Mr. Spates’ former Kitchen Manager

position, (see Compl. (Doc. 1) ¶¶ 60-61).

    Although Plaintiff’s Charge of Discrimination and Complaint

provide different accounts about the nature of the position that

was ultimately filled, both documents allege that she sought a

promotion to manager and did not receive it. This is, by

definition, a failure to promote. Cf. Chandler v. Casual Corner

Grp., Inc., 9 F. App’x 235, 236 (4th Cir. 2001) (“The district

court . . . properly found no adverse action because it was

undisputed that [the plaintiff] never applied for the

position.”) Accordingly, this court finds that Plaintiff has

plausibly alleged an adverse employment action of failure to

promote.

               3.    Causal Connection

    Plaintiff argues that there is a causal connection between

her complaints about Mr. Spates’ conduct and Mr. Huskins’

decision not to promote Plaintiff, (Pl.’s Resp. (Doc. 11) at

13,), specifically that “Mr. Huskins told her that she was

denied the promotion to manager in April 2018 because of what

happened between her and Mr. Spates.” (Id. (citing Compl. (Doc.

                                - 69 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 69 of 82
1) ¶¶ 59-62).) Defendants do not challenge Plaintiff’s argument.

(See Defs.’ Br. (Doc. 7) at 19; Defs.’ Reply (Doc. 12) at 7.)

    Because Defendants do not challenge this causal connection,

this court will not conduct additional analysis, and instead,

will defer resolution of this issue until summary judgment or

trial. This court finds that Plaintiff has plausibly alleged all

of the elements for a claim of retaliation and will deny

Defendants’ Motion to Dismiss the claim under Rule 12(b)(6).

    F.   Plaintiff’s Fourth Cause of Action: Negligent Hiring,
         Supervision, and Retention

    Plaintiff’s fourth cause of action states a claim of

negligent hiring, supervision, and retention under North

Carolina law. (Compl. (Doc. 1) ¶¶ 90-100.)

    To state a claim for negligent hiring, supervision and

retention, a plaintiff must plausibly allege:

    (1) the specific negligent act on which the action is
    founded . . . (2) incompetency, by inherent unfitness
    or previous specific acts of negligence, from which
    incompetency may be inferred; and (3) either actual
    notice to the master of such unfitness or bad habits,
    or constructive notice, by showing that the master
    could have known the facts had he used ordinary care
    in “oversight and supervision,” . . . . ; and (4) that
    the injury complained of resulted from the
    incompetency proved.

Foster v. Nash-Rocky Mount Cnty. Bd. of Educ., 191 N.C. App.

323, 330-31, 665 S.E.2d 745, 750 (2008) (citing Medlin v. Bass,



                                - 70 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 70 of 82
327 N.C. 587, 591, 398 S.E.2d 460, 462 (1990) (emphasis omitted;

alteration in original)).

    The Fourth Circuit has simplified this test into two

elements, stating that to hold an employer liable for negligent

hiring, supervision, or retention, a plaintiff must show: “(1)

that an incompetent employee committed a tortious act resulting

in injury to the plaintiff; and (2) that prior to the act, the

employer knew or had reason to know of the employee’s

incompetency.” Smith, 202 F.3d at 249-50. The parties proceed

under the Fourth Circuit’s formulation, (Defs.’ Br. (Doc. 7) at

20; Pl.’s Resp. (Doc. 11) at 13), and this court will do the

same.

    An “essential element” of claims for negligent retention,

hiring, or supervision is that the employer “committed a

tortious act resulting in plaintiffs’ injuries.” Hartsell v.

Duplex Prods., Inc., 123 F.3d 766, 774 (4th Cir. 1997). “In

other words, North Carolina courts will not hold an employer

vicariously liable unless an employee has committed a cognizable

wrong against the plaintiff.” Id. (granting summary judgment

because the plaintiff did not establish that there was an

underlying tort committed).

    Defendants argue that Plaintiff’s claims should be

dismissed because “Plaintiff fails to allege that Huskins or

                                - 71 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 71 of 82
Spates committed a tortious act that is cognizable under North

Carolina common law.” (Defs.’ Br. (Doc. 7) at 20.) Defendants

argue that Plaintiff’s Complaint “only contains allegations of

Title VII and ADA violations against Huskins and Spates,” (id.

(citing Jackson v. FKI Logistex, 608 F. Supp. 2d 705, 708

(E.D.N.C. 2009)), for the proposition that violations of Title

VII and the ADA are not violations of North Carolina common law.

    In response, Plaintiff argues her complaint “cites assault

and abuse by Mr. Penny, Mr. Spates and Mr. Huskins.” (Pl.’s

Resp. (Doc. 11) at 13.) She further argues that “[t]hey

committed tortious acts that resulted in Plaintiff being denied

a promotion and ultimately losing [her] job,” (id.), and “[t]he

standard of review here is as to the allegations in Plaintiff’s

Complaint, not the weight of the evidence,” (id. at 14).

    Plaintiff is correct that, at the motion to dismiss phase,

the allegations in the complaint form the basis of the court’s

analysis, as “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is

plausible on its face.” Iqbal, 556 U.S. at 678 (internal

quotations omitted). Yet, “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements,

do not suffice,” id., and Plaintiff has not plausibly alleged



                                - 72 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 72 of 82
that Defendants committed an underlying tort that is recognized

under North Carolina common law.

            1.   Plaintiff’s Federal Claims

    Federal and state precedent does not support a finding that

Title VII or ADA claims can serve as the underlying common law

tort for negligent hiring, retention, or supervision claims. No

North Carolina appellate court has expressly addressed this

issue. Jackson, 608 F. Supp. 2d at 707. In McLean v. Patten

Communities, Inc., the closest Fourth Circuit case on this

issue, a plaintiff brought claims of negligent retention and

supervision under North Carolina law arising from alleged racial

and sexual harassment under 42 U.S.C. § 1981 and N.C. Gen. Stat.

§ 143-422.2. 332 F.3d 714, 719 (4th Cir. 2003). The Fourth

Circuit affirmed summary judgment in favor of the defendants.

Id. The court found that a violation of 42 U.S.C. § 1981 did not

qualify as a common law tort and that because the plaintiff’s

claim of negligent retention or supervision “had to be based on

harassment or retaliation on account of race or sex, neither

harassment or retaliation being common law torts in North

Carolina,” the plaintiff had not separately alleged a common law

tort. Id.

    In two decisions, courts within the Middle District of

North Carolina have held that a Title VII sexual harassment

                                - 73 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 73 of 82
violation may serve as a “tortious act” under North Carolina law

for purposes of a negligent supervision claim. Efird v. Riley,

342 F. Supp. 2d 413, 429-30 (M.D.N.C. 2004) (denying the motion

to dismiss); Barbier v. Durham Cnty. Bd. of Educ., 225 F. Supp.

2d 617, 629-30 (M.D.N.C. 2002) (same). However, the court in

Efird did not cite the Fourth Circuit’s opinion in McLean, see

Efird, 342 F. Supp. 2d at 429-30, and the decision in Barbier

predated McLean, see Barbier, 225 F. Supp. 2d at 617.

    Most district courts deciding this issue after McLean have

either held that violations of Title VII are statutory torts,

not common law torts. See, e.g., Barrow v. Branch Banking & Tr.

Co., Civil Action No. 3:16-CV-675-RJC-DCK, 2017 WL 3222660, at

*8–9 (W.D.N.C. July 7, 2017); Davis v. Gregory Poole Equip. Co.,

No. 2:14-CV-12-BO, 2015 WL 8484261, at *4 (E.D.N.C. Dec. 8,

2015) (“By definition, a violation of Title VII is not a common

law tort. Accordingly, it cannot serve as the predicate tortious

act for a successful negligent supervision/retention claim.”);

Jackson, 608 F. Supp. 2d at 707-08; Rathbone v. Haywood Cnty,

No. 1:08cv117, 2008 WL 2789770, at *3 (W.D.N.C. July 17, 2008).

Or declined to decide whether North Carolina law recognizes

Title VII violations as tortious acts for the purposes of a

negligent hiring, retention, or supervision claim, deciding the

case on other grounds, see, e.g., Kennedy v. Argueta, No.

                                - 74 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 74 of 82
1:16CV276, 2017 WL 1207628, at *9 n.8 (M.D.N.C. Mar. 31, 2017)

(finding that because Plaintiff also alleged the common law tort

of battery in connection with her negligent supervision or

retention claim, the court “need not decide whether North

Carolina law recognizes Title VII violations as tortious acts”);

Hasker v. Argueta, No. 1:16CV367, 2017 WL 1214497, at *10 n.7

(M.D.N.C. Mar. 31, 2017) (same).

    No state or federal court has addressed whether ADA claims

may serve as common law torts under North Carolina law. The

structure of the ADA was modeled on that of Title VII, see Fox,

247 F.3d at 176 (finding that “the ADA echoes and expressly

refers to Title VII” and “the two statutes have the same

purpose”), so it is reasonable to believe that if Title VII

violations cannot serve as an underlying tort, ADA violations

also will not suffice.

    In light of this precedent, this court finds that

Plaintiff’s Title VII and ADA claims cannot serve as the

underlying torts for Plaintiff’s negligent hiring, supervision,

or retention claims. North Carolina courts have not recognized

harassment or retaliation as common law torts, McLean, 332 F.3d

at 719, and Plaintiff’s claims under Title VII and the ADA

allege that Defendants engaged in harassing and retaliatory

conduct, (see discussion supra Sections III.B-D). Following the

                                - 75 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 75 of 82
Fourth Circuit’s approach in McLean, absent a clear indication

from the North Carolina courts or legislature, it would be

inappropriate for a federal court to allow Title VII and ADA

claims of hostile work environment and retaliation to serve as

tortious acts under North Carolina law. See McLean, 332 F.3d at

719 (“[A]bsent a clear indication from the North Carolina courts

or legislature it would be inappropriate for a federal court to

create a private right of action under [N.C. Gen. Stat. § 143-

422.2].”) (internal citations and quotations omitted).

         2.    Plaintiff’s State Law Claims

    Plaintiff has not alleged an independent state law tort

which could serve as the underlying tort for her negligent

hiring, supervision, and retention claims.

    In support of her cause of action, Plaintiff alleges that

she was “subjected to assault and abuse by Mr. Spates and

Mr. Huskins,” (Compl. (Doc. 1) ¶ 91), but does not expressly

allege a claim for assault or abuse based on their conduct.

Moreover, the only conduct which could support an allegation

that Mr. Huskins and Mr. Spates behaved abusively is verbal

harassment, and North Carolina does not recognize harassment as

a common law tort. McLean, 332 F.3d at 719; see also Jones v.

Duke Energy Corp., 43 F. App’x 599, 600 (4th Cir. 2002).



                                - 76 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 76 of 82
Accordingly, allegations of abuse cannot serve as the underlying

tort.

    Construing Plaintiff’s cause of action more broadly to

include other conduct described in her Complaint, including

allegations that Defendants may have constructively discharged

or failed to promote Plaintiff, (see Compl. (Doc. 1) ¶¶ 60-63),

does not resolve this issue. North Carolina courts also do not

recognize state common law claims for failure to promote,

Roberts v. Wal-Mart Stores, Inc., 503 F. Supp. 2d 787, 788-89

(E.D.N.C. 2007), or constructive discharge, McFadden v. Trend

Cmty. Health Servs., 114 F. Supp. 2d 427 (W.D.N.C. 2000).

    In her Complaint, Plaintiff alleges that Mr. Huskins and

Mr. Spates subjected Plaintiff to assault, (Compl. (Doc. 1)

¶ 91), but Plaintiff fails to plausibly allege that Mr. Huskins

or Mr. Spates assaulted Plaintiff. Under North Carolina law, the

elements of assault are “intent, offer of injury, reasonable

apprehension, apparent ability, and imminent threat of injury.”

Wilkerson v. Duke Univ., 229 N.C. App. 670, 675, 748 S.E.2d 154,

159 (2013) (internal citations and quotations omitted). To state

a claim for assault, a plaintiff must plausibly allege an “overt

act or an attempt, or the unequivocal appearance of an attempt,

with force and violence, to do some immediate physical injury to

the person of another.” Dickens v. Puryear, 302 N.C. 437, 445,

                                - 77 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 77 of 82
276 S.E.2d 325, 331 (1981) (internal citations and quotations

omitted). Nowhere in Plaintiff’s Complaint does she allege

conduct that would lead to a reasonable inference that Mr.

Huskins or Mr. Spates acted with force and violence towards

Plaintiff or with the intent to do immediate physical injury to

her. (See Compl. (Doc. 1).) At best, their statements to

Plaintiff could be described as belittling, offensive, or

insulting. (See id. ¶¶ 47, 54, 57, 63.) In the absence of

conduct in Plaintiff’s Complaint that rises to the level of

being physically threatening, Plaintiff has not plausibly

alleged that Mr. Huskins or Mr. Spates assaulted Plaintiff, and

thus, their conduct cannot give rise to an underlying tort of

assault.

    In her Response, Plaintiff alleges Mr. Penny’s conduct also

serves as an underlying tortious act for her negligent hiring,

supervision, or retention claims, (Pl.’s Resp. (Doc. 11) at

13-14), but Plaintiff does not reference Mr. Penny’s conduct in

her Complaint when stating her cause of action. (Compl. (Doc. 1)

¶¶ 90-100.) Even if Plaintiff had referenced Mr. Penny’s conduct

in her cause of action, Plaintiff has failed to meet the

pleading standard for her claim of civil assault by Mr. Penny.

(See discussion infra Section III.F.) Accordingly, Mr. Penny’s

conduct cannot serve as the underlying tort.

                                - 78 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 78 of 82
    Because Plaintiff has not plausibly alleged any common law

tort which could serve as the basis for her claim of negligent

hiring, retention, or supervision, this court will grant

Defendants’ Motion to Dismiss the claim under Rule 12(b)(6).

    G.   Plaintiff’s Fifth Cause of Action: Civil Assault

    Plaintiff’s fifth cause of action is for civil assault in

violation of North Carolina law based on conduct by Mr. Penny.

(Compl. (Doc. 1) ¶ 101-08.)

    As previously stated, under North Carolina law, the

elements of assault are “intent, offer of injury, reasonable

apprehension, apparent ability, and imminent threat of injury.”

Wilkerson, 229 N.C. App. at 675, 748 S.E.2d at 159 (internal

citations and quotations omitted). To state a claim for assault,

Plaintiff must plausibly allege an “overt act or an attempt, or

the unequivocal appearance of an attempt, with force and

violence, to do some immediate physical injury to the person of

another.” Dickens, 302 N.C. at 445, 276 S.E.2d at 331 (internal

citations and quotations omitted). “The display of force or

menace of violence must be such to cause the reasonable

apprehension of immediate bodily harm,” id. (internal quotations

and citations omitted), and “[a] mere threat, unaccompanied by

an offer or attempt to show violence, is not an assault.” Id.



                                - 79 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 79 of 82
    Plaintiff alleges that in or around August 2016, a general

manager asked Plaintiff to help Mr. Penny with the grill.

(Compl. (Doc. 1) ¶ 33.) Mr. Penny allegedly told Plaintiff to,

“get . . . off his set,” and “repeatedly” told Plaintiff that he

“hit[s]” women. (Id. ¶ 34.) Plaintiff alleges that another

employee “had to step in between Plaintiff and Mr. Penny to

remind him that Plaintiff was a woman.” (Id. ¶ 35.) Plaintiff

alleges that “Mr. Penny continued to verbally assault Plaintiff

as well as other staff members.” (Id. ¶ 38.)

    Plaintiff’s allegations do not support a reasonable

inference that Mr. Penny placed Plaintiff in reasonable

apprehension of immediate risk of physical injury. In her

description of the events, Plaintiff expressly characterizes

Mr. Penny’s conduct as a purely “verbal[] assault.” (Id.)

Although he allegedly said that he “hit[s]” women, (id. ¶ 34),

Plaintiff’s description of the incident does not indicate that

he intended to hit her specifically. See Britt v. Hayes, 142

N.C. App. 190, 192, 541 S.E.2d 761, 762 (2001) (finding that the

facts alleged must show “intent to cause apprehension of an

imminent offensive or harmful contact”).

    Mr. Penny’s alleged comments are also not the type of

menacing conduct that courts deem sufficient to give rise to a

reasonable apprehension of imminent harmful conduct. See Boggess

                                - 80 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 80 of 82
v. Roper, No. 3:04cv92, 2006 WL 2569206, at *13 (W.D.N.C.

Sept. 1, 2006) (finding no assault where plaintiff’s co-worker

allegedly “slammed his fist down,” yelled at her, and threw

things when she performed poorly at work). Plaintiff’s

allegation that another employee “had to step in between

Plaintiff and Mr. Penny,” (Compl. (Doc. 1) ¶ 35), does not

change this court’s analysis, as Plaintiff does not provide

additional details about Mr. Penny’s conduct, aside from the

words he allegedly spoke, which would support a reasonable

inference that Mr. Penny had engaged in an overt act or an

attempt to do immediate physical injury to Plaintiff.

    Accordingly, this court finds Plaintiff’s allegation that

Mr. Penny “subjected [her] to an immediate apprehension of

harm,” (id. ¶ 102), to be conclusory and unsupported by the

facts alleged in her Complaint. Because Plaintiff has not

plausibly alleged all of the elements of a claim of civil

assault, this court will not consider whether Plaintiff’s

Complaint plausibly alleges facts that satisfy the exclusivity

doctrine of the North Carolina Workers’ Compensation Act. (See

Defs.’ Br. (Doc. 7) at 20-21.) This court will grant Defendants’

Motion to Dismiss Plaintiff’s claim under Rule 12(b)(6).




                                - 81 -



   Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 81 of 82
IV.    CONCLUSION

       For the foregoing reasons, this court finds that

Defendants’ Motion to Dismiss, (Doc. 6), should be granted in

part and denied in part.

       IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss,

(Doc. 6), is GRANTED IN PART AND DENIED IN PART. The motion is

GRANTED as to Claims Two, Four, and Five and these claims are

dismissed pursuant to Fed. R. Civ. P. 12(b)(6). The motion is

DENIED as to Claims One and Three.

       This the 30th day of September, 2020.



                                    __________________________________
                                       United States District Judge




                                   - 82 -



      Case 1:19-cv-00622-WO-JEP Document 13 Filed 09/30/20 Page 82 of 82
